


Exhibit 10.13


AMENDED TEXT OF THE AREA “BAJADA DEL PALO” JOINT VENTURE CONTRACT






PETROLERA ENTRE LOMAS S.A.


APCO ARGENTINA INC., ARGENTINE BRANCH


PETROBRAS ENERGÍA S.A.







 
[Initials]
 
 

--------------------------------------------------------------------------------

 

JOINT VENTURE CONTRACT FOR THE EXECUTION OF JOINT OPERATIONS IN THE AREA “BAJADA
DEL PALO” (PROVINCE OF NEUQUÉN)


CONTENTS


ARTICLE 1 – DEFINITIONS
ARTICLE 2 – UTE’S TRADE NAME, DOMICILE, REPRESENTATIVE AND
                          COMMON OPERATING FUND
ARTICLE 3 – SUBJECT MATTER AND CONTRACT TERM
ARTICLE 4 – PARTICIPATING INTEREST
ARTICLE 5 – OPERATING COMMITTEE
ARTICLE 6 – OBLIGATIONS OF THE PARTIES
ARTICLE 7 – ABOUT THE OPERATOR
ARTICLE 8 – ANNUAL BUDGET
ARTICLE 9 – CONTRIBUTIONS – EXPENSES AND INCOME
ARTICLE 10 – DEFAULT PAYMENT
ARTICLE 11 – OWNERSHIP OF ASSETS
ARTICLE 12 – SOLE RISK OPERATIONS
ARTICLE 13 – ALLOCATION OF NET PRODUCTION
ARTICLE 14 – ASSIGNMENT OF RIGHTS
ARTICLE 15 – INSURANCE AND LITIGATIONS
ARTICLE 16 – CONFIDENTIAL INFORMATION
ARTICLE 17 – EXCLUSION AND ACCEPTANCE OF PARTIES
ARTICLE 18 – RELATIONSHIP AMONG PARTIES
ARTICLE 19 – TAX REGULATIONS
ARTICLE 20 - ROYALTIES
ARTICLE 21 – ACT OF GOD OR FORCE MAJEURE
ARTICLE 22 – APPLICABLE LAW, JURISDICTION AND ARBITRATION
ARTICLE 23 – LEGAL DOMICILES AND NOTICES
ARTICLE 24 – TERMINATION OF CONTRACT
ARTICLE 25 – MISCELLANEA


ANNEX A – ACCOUNTING PROCEDURE
ANNEX B – INSURANCE COVERAGE

 
[Initials]
 
1

--------------------------------------------------------------------------------

 

AREA “BAJADA DEL PALO” JOINT VENTURE CONTRACT


BY AND BETWEEN


PETROLERA ENTRE LOMAS S.A., a company registered and doing business pursuant to
the laws of the Argentine Republic, domiciled at H. Bouchard 680, floor 18, of
the City of Buenos Aires, Argentine Republic, registered in the Public Register
of Traders on April 14, 1954 under number 378, leaf number 405, Volume A of
Domestic By-laws,


APCO ARGENTINA INC., ARGENTINE BRANCH, a company registered and doing business
pursuant to the laws of the Cayman Islands, domiciled at del Libertador Ave.
498, floor 26, of the City of Buenos Aires, Argentine Republic, registered in
the Public Register of Traders, General Inspection Board of Legal Entities, on
September 20, 1973 under number 25, leaf number 144, Book number 51, Volume B of
Foreign By-laws, and


PETROBRAS ENERGÍA S.A., a company registered and doing business pursuant to the
laws of the Argentine Republic, domiciled at Maipú 1, floor 22, of the City of
Buenos Aires, Argentine Republic, registered in the Public Register of Traders
on November 17, 1947 under number 759, leaf number 569, Book number 47, Volume A
of Domestic By-laws.


Whereas:


I.  
The Adjudication of the Area CNQ -11 “BAJADA DEL PALO” offered in the
International Public Bidding number 1/90 was approved by Executive Order of the
National Executive Branch (Argentine Republic) number 1769/90 granting the
exploitation license over said area pursuant to the provisions of Article 98 of
Act number 17319 to the Shipping Company PEREZ COMPANC S.A.C.F.I.M.F.A.,
currently named PETROBRAS ENERGÍA S.A.



II.  
Pursuant to several rights and assets assignment agreements entered into by the
PARTIES, the exploitation rights over the area CNQ – 11 “BAJADA DEL PALO” are
currently owned by the PARTIES according to the participating interests stated
in article 4.01 of this JOINT VENTURE CONTRACT.



III.  
The PARTIES have authorized the execution of this CONTRACT in accordance with
what was resolved by each of their competent domestic business organs.



IV.  
The PARTIES with the purpose of defining their respective assets and liabilities
in relation with their operations in the AREA enter into this JOINT VENTURE
CONTRACT.



To that effect the PARTIES agree:




 
2

--------------------------------------------------------------------------------

 
ARTICLE 1
DEFINITIONS


For the purpose of this CONTRACT the following definitions shall apply:


1.01. CALENDAR YEAR: shall mean the period of twelve (12) months going from
January 1st to December 31st of any year.


1.02. CONTRACTUAL YEAR: shall mean a period of three hundred sixty-five (365)
consecutive days as from the DATE OF LEGAL EFFECT OF THE CONTRACT.


1.03. BUDGET YEAR: shall mean those periods of three hundred and sixty-five
(365)
consecutive days as from September 1st of each year, except the first BUDGET
YEAR which shall mean the period between the DATE OF LEGAL EFFECT OF THE
CONTRACT and the following August 31st.


1.04. OPERATING COMMITTEE: it is the organ of highest authority of the JOINT
VENTURE (U.T.E.) resulting from the association of the PARTIES in relation with
the JOINT OPERATIONS ruled by this CONTRACT.


1.05. CONTRACT: shall mean the agreement that rules the relationship among the
PARTIES for the execution of JOINT OPERATIONS in the AREA CNQ – 11 “BAJADA DEL
PALO”.


1.06. SOLE RISK ACCOUNT: it is the accounts plan carried out by the OPERATOR in
order to debit and credit all the financial allotments related to the SOLE RISK
OPERATIONS.


1.07. JOINT ACCOUNT: it is the accounts plan carried out by the OPERATOR in
order to debit and credit the financial allotments related to the JOINT
PROPERTY.


1.08. DOLLAR/S: it is the legal currency in use in the United States of America.


1.09. DATE OF LEGAL EFFECT OF THE CONTRACT: it is the date on which the
PARTIES sign these presents.


1.10. EFFECTIVE DATE: shall mean the DATE OF LEGAL EFFECT of this
CONTRACT from which the terms and time periods set forth in the CONTRACT shall
be counted.


1.11.  
 SUBSIDIARY: shall mean:



a)  
A person capable of holding legal rights who in a direct or indirect way
controls any of the PARTIES.



b)  
A person capable of holding legal rights who in a direct or indirect way is
controlled by any of the PARTIES.



A person capable of holding legal rights shall be deemed controlled by another
person capable of holding legal rights when any of the provisions set forth in
subsections 1) and 2) of Article 33 of Act number 19550 apply.


 
3

--------------------------------------------------------------------------------

 
1.12. HYDROCARBONS: CRUDE OIL, NATURAL GAS AND LIQUIFIED
            GASES in any of the conditions and relations referred to.


1.13. INDIRECT TAXES: the V.A.T., any tax replacing or supplementing V.A.T.
in the future as well as any other tax, right, duty or contribution established
or to be established by the municipal, provincial and/or national government
created or to be created with the purpose of transferring it to be borne by the
buyer or borrower with respect to general supplies, particular supplies, etc.,
either calculated as a percentage of the price or sales amount or collected as a
fixed amount.  Under no conditions shall the term Indirect Tax mean income tax
or tax on the minimum presumptive income or on bank debits and credits, nor
shall do any other tax that replaces or supplements V.A.T. in the future.


 
1.14. DIRECT TAXES: it is the income tax and the tax on the minimum presumptive
income and/or said tax, right, duty or contribution established by the
municipal,    provincial and/or national government, created with the purpose of
laying its economic burden on the payer, excluding the tax on bank debits and
credits.



1.15. NON- RECOVERABLE TAXES: all taxes, rights, duties or contributions
established by the municipal, provincial and/or national government which
cannot be: a) taken as payment on account or credited against themselves or any
other tax, right, duty or contribution and/or, b) paid back to payer, and/or c)
allowed to  be transferred to third parties.


1.16. V.A.T.: shall mean the value added tax or any other tax to be created in
the
            future to supplement or replace V.A.T., either fixed or variable, or
to be
            established on supplies, withdrawals, uses or sales, of a general or
particular
            nature, and which is added to the price of the transaction so that
its
            economic burden be transferred to the buyer, employer or borrower.


1.17. MATERIAL/S: personal property, equipment or supplies acquired to be used
            in the JOINT OPERATIONS.


1.18. SOLE RISK OPERATION: it is the set of activities tending to explore
and/or extract HYDROCARBONS which one PARTY or any of the PARTIES carries out at
their exclusive expense, in accordance with the CONTRACT, and which is not
included in an ANNUAL PROGRAMME.


1.19. JOINT OPERATIONS: shall mean all the necessary activities carried out upon
the common agreement of the PARTIES in order to perform the CONTRACT.


 
1.20. OPERATOR shall be the PARTY appointed to carry out the
JOINT            OPERATIONS pursuant to article 7 of the CONTRACT.



1.21. PARTY or PARTIES: shall mean one party or all the parties to this CONTRACT
            and their successors by any title whatsoever.


 
4

--------------------------------------------------------------------------------

 
1.22. PARTICIPATING INTEREST: shall mean the share each of the PARTIES has
            in the assets and liabilities arising from this CONTRACT.


1.23. DELINEATION WELL: any oil well drilled with the purpose of defining the
production boundaries of a hydrocarbon geologic trap
previously             discovered by an EXPLORATION WELL.


1.24. DEVELOPMENT WELL: any well that, at the moment of deciding its
            drilling, is located within the limits of a OIL FIELD in which one
or more
            wells ready to produce HYDROCARBONS in commercial quantities have
            been drilled.


1.25. EXPLORATION WELL: any well whose objective is to determine the
             existence of commercial hydrocarbon geographic trap separated
             from those already existing and within which no other well is
located or may be
             drilled in the future.


1.26. COST PRICE: shall mean the value of an asset or service which shall
include the
             invoiced price after discounts have been deducted and increased by
all the
             direct expenses that its purchase or hiring originated.


1.27. ANNUAL BUDGET: shall mean a detailed estimate of the income and expenses
             corresponding to an ANNUAL PROGRAMME approved by the OPERATING
             COMMITTEE.


1.28. ACCOUNTING PROCEDURE: it is the accounting system stated in Annex
             “A”.


1.29. NET PRODUCTION: volumes of HYDROCARBONS produced under
quality and purity standards agreed upon to be delivered at the MEASURING AND
DELIVERY POINT, after discounting those used as supplies in the AREA.


1.30. ANNUAL PROGRAMME: shall mean all those works, investments and
             expenses approved by the OPERATING COMMITTEE for a BUDGET
             YEAR.


1.31. JOINT PROPERTY: shall mean the things and rights acquired in relation with
             the JOINT OPERATIONS.


1.32. MEASURING AND DELIVERY POINT: it shall be that one designated by the
             PARTIES where each one of them shall have the NET PRODUCTION
             available in accordance with their PARTICIPATING INTERESTS.


1.33. REVERSION: shall mean that one PARTY not participating in SOLE RISK
OPERATIONS has the free availability of the NET PRODUCTION and acquires assets
and liabilities in proportion to its PARTICIPATING INTEREST in the SOLE RISK
OPERATIONS.


1.34. TAX: all public resource payable under demand of the National, Provincial
            or Municipal Authority.


 
1.35. OILFIELD: shall mean an underground accumulation
of              HYDROCARBONS, or two or more of those accumulations placed one
on top of the other in horizons or reserves connected or separated, related to
one or several entrapments agreed upon which shall be considered as a unit for
the purposes of their rational exploitation.







 
5

--------------------------------------------------------------------------------

 
ARTICLE 2
UTE’S TRADE NAME, DOMICILE, REPRESENTATIVE AND                           COMMON
OPERATING FUND


 
2.1 TRADE NAME: U.T.E.’s trade name is “PETROLERA ENTRE LOMAS S.A. APCO
ARGENTINA INC., ARGENTINE BRANCH – PETROBRAS ENERGÍA S.A. – “BAJADA DEL PALO” –
JOINT VENTURE”



 
2.2 DOMICILE: for all effects arising from the CONTRACT with respect to third
parties, the PARTIES establish their domicile for special legal purposes at H.
Bouchard 680, floor 18, of the City of Buenos Aires, Argentine Republic, or at
any other domicile which may be established in the future.



2.3 REPRESENTATIVE


 
2.3.1 For the purposes provided for in Articles 378, subsection 7, and 379 of
Act number 19550 (Amended Text 1984), PETROLERA ENTRE LOMAS S.A. is appointed as
UTE’s Representative with domicile at H. Bouchard 680, floor 18, of the City of
Buenos Aires, Argentine Republic, with powers to exercise the rights and assume
the obligations inherent to the development and execution of the operations
under the CONTRACT.



2.3.2. Should it be necessary, for representation purposes, the PARTIES shall
grant the corresponding powers in favor of PETROLERA ENTRE LOMAS S.A., who shall
be entitled to replace and/or grant them in favor of one or more persons
dependant on PETROLERA ENTRE LOMAS S.A.


 
2.3.3. All the activities of the LEGAL REPRESENTATIVE carried out either in a
direct way or with the intervention of third parties shall be executed in its
capacity of agent of the PARTIES and all operations shall be carried out on
their behalf and at their expense.



2.4. COMMON OPERATING FUND
The common operating fund is established with a hundred thousand Argentine pesos
($100,000) that the PARTIES shall pay in cash in proportion to their respective
PARTICIPATING INTERESTS within seven (7) days as from the EFFECTIVE DATE.


Establishing the common operating fund does not imply any limitation whatsoever
to the powers of the OPERATOR to submit requests for funds nor to the obligation
of the PARTIES to comply with their contributions.




 
6

--------------------------------------------------------------------------------

 


ARTICLE 3
SUBJECT MATTER AND CONTRACT TERM


 
3.01 This CONTRACT shall rule the relationship among the PARTIES and the
exploitation, supplementary exploration and hydrocarbons development works that
the PARTIES carry out jointly in the AREA CNQ – 11 “BAJADA DEL PALO” (“AREA”)
for the term of twenty-five (25) years as from the date of adjudication plus any
extensions that may apply under the provisions of article 35 of Act number
17319.







ARTICLE 4
PARTICIPATING INTEREST


 
4.01 The PARTIES shall share in the assets and liabilities derived from
this   CONTRACT according to the following participating interests:



PETROLERA ENTRE LOMAS S.A.: 73.15% (SEVENTY-THREE POINT FIFTEEN per cent);


APCO ARGENTINA INC. ARGENTINE BRANCH: 23% (TWENTY-THREE (per cent), and


PETROBRAS ENERGÍA S.A.: 3.85% (THREE POINT EIGHTY-FIVE per cent).


 
4.02 With the exceptions of the provisions in 9.01, 9.02 and 9.03 all
obligations, costs, expenses and liabilities arising from or generated by the
JOINT OPERATIONS shall be borne by the PARTIES in proportion to their respective
PARTICIPATING INTERESTS.



 
4.03 All rights acquired pursuant to the CONTRACT shall be the PARTIES’ property
in proportion to their respective PARTICIPATING INTERESTS.



 
4.04 The JOINT PROPERTY shall belong to the PARTIES as undivided interests, in
proportion to their respective PARTICIPATING INTERESTS.



 
4.05 Each PARTY has automatically the ownership from wellhead and the free
availability of the HYDROCARBONS extracted in proportion to their PARTICIPATING
INTERESTS and the right to receive the percentages established in 4.01 out of
the NET PRODUCTION.





 
7

--------------------------------------------------------------------------------

 


ARTICLE 5
OPERATING COMMITTEE


 
5.01 The OPERATING COMMITTEE shall be made up by one (1) regular and one (1)
alternate representative for each one of the PARTIES.  For representation
purposes, within five (5) days as from the EFFECTIVE DATE, each PARTY shall
notify the other PARTIES in writing the names and domiciles of the appointed
representatives.



The regular and alternate representatives may be changed at any moment by
written notification from the interested PARTY to the other PARTIES.  Each
representative shall have enough powers to decide and bind its represented party
on all the subjects submitted at each meeting.


Each regular or alternate representative can have as many assistants as it is
reasonably necessary.


The remuneration of the PARTIES’ representatives and of their prospective
assistants shall be paid by whoever appointed them.  The replacement of the
regular representative shall be automatic upon its absence due to any cause.


 
5.02 A representative of the OPERATOR shall act as President of the OPERATING
COMMITTEE.



 
5.03 The meetings of the OPERATING COMMITTEE shall take place in Buenos Aires or
in any other place the PARTIES agree on at least once every year.  They shall be
convened at any moment by the President, on his own initiative or upon the
written request of any of the PARTIES.  The agenda of the meetings shall be
determined by the President except in the case of those meetings convened at the
written request of one of the PARTIES, in which case the agenda shall include
the subject or subjects that gave rise to the request.



The call shall be notified in writing to each PARTY no later than ten (10) days
in advance, stating the day, time, place and agenda of the meeting.  Only upon
the consent of all the PARTIES, it shall be possible to call meetings with less
time in advance, or adopt decisions on questions not included in the agenda
notified in the call.  Each one of the PARTIES shall have a number of votes
equivalent to their PARTICIPATING INTEREST.


a)  
QUORUM: The meetings shall take place only if attended by at least two PARTIES
representing the majority of the votes.  If the quorum requested is not reached,
after an hour from the call, the meeting shall be arranged for at least one (1)
working day after the day of the call and in this case the meeting shall take
place no matter the number of PARTIES attending.  Except for the cases provided
for in item (b) hereinafter, all decisions, approvals and other actions of the
OPERATING COMMITTEE with respect to all the subjects submitted for consideration
shall be decided upon by the affirmative vote of at least two PARTIES
representing at least seventy per cent (75%) of the whole PARTICIPATING
INTERESTS.



b)  
UNANIMOUS DECISIONS: The attendance of all the Parties and their unanimous
consent shall be required in order to resolve: (i) the termination of the
CONTRACT before the performance of its subject matter; (ii) the approval of
ANNUAL PROGRAMMES of works and their respective budgets; (iii) the approval of
ANNUAL PROGRAMMES of exploration works during the Exploitation Stage and their
respective budgets; (iv) the plugging and abandonment of all wells drilled in
compliance with a JOINT OPERATION; (v) any revision of the approved ANNUAL
BUDGETS AND ANNUAL PROGRAMMES in what they exceed twenty per cent (20%) of any
of the items envisaged therein or ten per cent (10%) of the whole ANNUAL BUDGET
AND/OR ANNUAL PROGRAMME; (vi) the voluntary release of the AREA in whole or in
part, and (vii) any modification, addition and/or revision of the CONTRACT.





5.04 The OPERATING COMMITTEE shall have the following powers:


 
a) To determine all those matters of administration policy necessary for
carrying out the JOINT OPERATIONS and so that the OPERATOR, on the basis of its
own procedural rules, comply with its function.



 
b) To consider and approve the ANNUAL PROGRAMMES, their modifications and
extension, which shall tend to obtain the highest profitability and production
being at the same time compatible with a rational and economic exploitation of
the OIL FIELDS, all of this pursuant to the provisions in 5.03 (b).



 
c) To consider and approve the ANNUAL BUDGET expressed in United States dollars,
its modifications and extensions, pursuant to the provisions in 5.03 (b).



 
d) To establish a guideline so that the OPERATOR shall be entitled to underwrite
all contracts of service, for services, supply, purchase orders of materials or
equipment, or the direct execution of works or rendering of services or supplies
whose cost, in each disbursement, exceeds the amount equivalent to a hundred
thousand United States dollars (U$S 100,000), or the amount set forth in each
ANNUAL BUDGET.



 
e) To order, to be charged to the JOINT ACCOUNT, the auditing of the account
statements submitted by the OPERATOR, and supervise the full compliance with all
its obligations carrying out the technical inspections deemed necessary at
reasonable moments in order to verify the normal course of the activities
without interfering with their development.



 
f) To establish the regularity of the reports on operations and production and
on all other information that shall be submitted by the OPERATOR.  If any of the
PARTIES requests the OPERATOR to submit additional information apart from that
stated by the OPERATING COMMITTEE, the cost thereof shall be borne by the party
requesting it.



 
g) To adopt or have adopted all those decisions necessary for the compliance of
the obligations arising out of the PARTIES’ capacity as licensees.



 
h) To decide the abandonment of any well, except when it is a DEVELOPMENT
WELL.  In case no agreement is reached, the OPERATOR shall decide about the
abandonment of the well if there were no PARTY interested in carrying out the
SOLE RISK OPERATION.



 
i) To resolve the setting up of the Subcommittees it may deem necessary.  Their
functions and procedure shall be established by the OPERATING COMMITTEE.  Each
PARTY shall be entitled to appoint a representative in each Subcommittee, who
shall be entitled to have as many assistants as is reasonably necessary.



 
j) One of said Subcommittees, of a technical character, shall have the main
mission of defining the location of the wells to be drilled, the workover
programs or the recompletion of wells and other aspects related with the
exploration and development of the AREA, as a step prior to its execution.



 
k) To set the procedure to be followed for the receipt and distribution of
HYDROCARBONS.



 
l) To appoint and remove the OPERATOR of the CONTRACT.





 
8

--------------------------------------------------------------------------------

 


ARTICLE 6
OBLIGATIONS OF THE PARTIES


6.1 COMMON OBLIGATIONS


The PARTIES have the following obligations, among others:


 
6.1.1 To comply with the national, provincial and municipal legal rules and
especially with Act number 17319 and the Executive Orders of the National
Executive Branch number 1055/89, 1212/89, 1589/89 and 1216/90 and/or any other
norm that modifies or replaces them in the future.



 
6.1.2 To perform the CONTRACT subject to the most rational, modern and efficient
techniques corresponding to the characteristics and extension of the reserves
found in order to obtain the highest production of HYDROCARBONS compatible with
an adequate economic and technical exploitation of the AREA.



 
6.1.3 To adopt, through the action of the OPERATOR, the measures of security and
prevention and control of environmental pollution imposed by the applicable laws
or advised by accepted practices in the subject with the purpose of avoiding or
reducing accidents of any kind and harming the environment.



 
6.1.4 To let the APPLICATION AUTHORITY have access to the AREA with the purpose
of carrying out inspections and supervisions necessary for the fulfillment of
the laws in force.



 
6.1.5 To submit the information that the Province of Neuquén, through the
APPLICATION AUTHORITY, may request in order to facilitate a correct assessment
of the royalties that may correspond to it, as well as the compliance with the
provisions of Article 6.1.3.







ARTICLE 7
ABOUT THE OPERATOR


7.01 The PARTIES herein appoint PETROLERA ENTRE LOMAS S.A. to act as
OPERATOR.


7.02 The OPERATOR shall have the following powers and obligations:


a) To defend the common interest of the PARTIES.


b) To carry out the decisions of the OPERATING COMMITTEE.


c) To execute the JOINT OPERATIONS, and comply with the obligations and exercise
the common rights arising out of the license.


d) To carry out, hire, acquire and/or obtain all the assets, services, works or
materials, equipment, supplies, permits and rights related to the JOINT
OPERATIONS, under the provisions in 5.04 d).  The OPERATOR shall act with utmost
diligence when obtaining said assets and services in the technical, economic and
financial conditions that are most convenient for the PARTIES.


e) To represent and be the official spokesperson of the PARTIES as regards their
relationship with the National, Provincial and Municipal Authorities, the
non-operating PARTIES being entitled to accompany the OPERATOR when justified by
the importance of the subject to be dealt with.  To these purposes the OPERATOR
shall notify the PARTIES enough time in advance and shall keep them informed
about the subjects dealt with in the meetings held.
f) To care, guard, keep and maintain the JOINT PROPERTY.


g) To decide what is necessary for the import of machines, equipment or any
other materials.


h) To incur all expenses related to the JOINT OPERATIONS.
i) To comply with the measures and preventions stated in 6.1.3.


 
j) To adopt, in case of explosion, fire, floods or any other similar emergency,
the necessary decisions in order to secure lives and goods.  The OPERATOR shall
communicate the decisions adopted to the PARTIES as soon as possible, the cost
being charged to the JOINT ACCOUNT.



k) To ensure the fulfillment of the obligations and the protection of the rights
arising from the LICENSE, as well as the effect and maintenance of the latter.


l) To dispose, in favor of the PARTIES, of any thing or right not necessary for
the JOINT OPERATIONS, the approval of the OPERATING COMMITTEE being required
when the value of the assets involved exceeds the equivalent to a hundred
thousand United States dollars (U$S 100,000).  The operator shall be entitled to
sell the assets and rights above mentioned on behalf of the PARTIES and at their
expense.


m) To submit before the OPERATING COMMITTEE the program for the winding up and
participation of the JOINT PROPERTY once the term of legal effect of the license
has elapsed.


n) To draw up the minutes of the meetings of the OPERATING COMMITTEE, which
shall be delivered to the PARTIES within seven (7) running days as from the date
said meetings are held.  The minutes shall be deemed approved if there were no
observations raised by the PARTIES within seven (7) running days as from the
moment of their receipt.


 
o) To provide the non-Operators with a copy of all technical data, information,
interpretations and reports, together with all other material concerning the
AREAS of the LICENSE, including the following without limitation:



1) well logs and surveys;


2) the daily progress of drillings and geological reports;


3) all the reports about drilling tests and core analysis;


4) the sealing report in case any well is completed as a dry well or is
abandoned for other reason;


5) the final geological report and the drilling time report of all the wells;


6) all the geological and geophysical formal reports and the maps related to the
work carried out by the OPERATOR or independent contractors for the JOINT
ACCOUNT;


7) data on field and well and field performance;


8) all the reports submitted by the OPERATOR to the Government in relation with
the operations in the AREA of the license;


9) a report on the progress and operations when geological and/or drilling
programs are being carried out.


 
9

--------------------------------------------------------------------------------

 
 
 
 
7.03 All staff effectively in charge of tasks related to the JOINT OPERATIONS
shall be employed by the OPERATOR, and the cost thereof shall be debited from
the JOINT ACCOUNT, in accordance with the provisions of the ACCOUNTING PROCEDURE
(Annex “A”).



 
7.04 The OPERATOR shall make its greatest effort to carry out with diligence all
the JOINT OPERATIONS in accordance with the techniques generally followed in the
oil industry and the good practices of the oil engineering, tending to carry out
tasks in an efficient and economic way.  In all cases, the OPERATOR’S common
sense and prudence, exercised in good faith, shall be the limit of its
responsibility, and in no case whatsoever shall it be held responsible for
decisions adopted or omitted in good faith within the conditions before
mentioned.

In no case whatsoever shall the OPERATOR be held responsible for lost profits,
damage to the reservoir or loss of production.


 
7.05 The OPERATOR shall keep a detailed accounting and documentation in relation
with JOINT OPERATIONS and SOLE RISK OPERATIONS, whichever be the case.



 
7.06 In the event there is no ANNUAL BUDGET approved, the OPERATOR shall carry
out all acts and operations necessary in order to ensure the best performance of
these presents and the adequate protection of the JOINT PROPERTY.  When adopting
said measures and actions, the OPERATOR shall act with utmost diligence and
shall keep the PARTIES informed about them immediately.  The expenses incurred
or obligations assumed by the OPERATOR under these circumstances shall be
considered authorized expenses.  The payment of said amounts to the OPERATOR
shall be effected by the PARTIES under the terms and conditions set forth in
this CONTRACT.  The payment of the corresponding amounts shall not prejudice the
PARTIES’ right to claim the total or partial reimbursement thereof whenever the
OPERATOR acted in breach of the rules governing agents.



 
7.07 The OPERATOR shall cease acting as such or shall be removed for any of the
following causes:



a) By written renunciation, notified to the PARTIES no later than sixty (60)
days before the date it becomes effective.


b) By OPERATOR’S dissolution, winding-up or court judgment of bankruptcy.


c) In case of repeated non-compliance with its contribution as PARTY,
notwithstanding the application of the provisions of Article 10 hereof.


d) In case of repeated and serious non-compliance with the obligations laid upon
it, which shall be determined under the procedure of Article 22 of this
CONTRACT.


e) In case, due to an assignment, the PARTICIPATING INTEREST of the OPERATOR in
addition to its BRANCH OFFICES’ participating interest reaches an amount under
thirty per cent (30%).


 
7.08 In case the OPERATOR ceases to act as such or were removed, the OPERATING
COMMITTEE shall appoint a new OPERATOR in the following manner:



a) In the case of subsection a) of item 7.07, taking into account the right to
vote of the PARTICIPATING INTEREST corresponding to the leaving  OPERATOR.


b) In the case of subsections b), c), d) or e) of item 7.07, without taking into
account the right to vote of the leaving OPERATOR.


7.09 ACQUISITIONS AND HIRINGS


When acquisitions and/or hirings exceed U$S 250,000, the OPERATOR shall send to
the PARTIES for their information prior to the adjudication the
specifications    established and the quotations received.


The PARTIES and their branch offices shall be entitled to bid in any Competitive
Bid, and a bid of one PARTY or its subsidiary equal or better than any other bid
shall be accepted with preference over a bid of a third party.  The PARTIES that
made bids shall be entitled to equal the best price obtained.






 
10

--------------------------------------------------------------------------------

 
ARTICLE 8
ANNUAL BUDGET


 
8.01 Sixty (60) days before the legal effect of an ANNUAL BUDGET elapses, the
OPERATING COMMITTEE shall meet to approve the ANNUAL BUDGET corresponding to the
next ANNUAL PROGRAMME.



 
8.02  The OPERATOR shall serve on each PARTY a draft ANNUAL BUDGET together with
an explanatory Technical Report no later than ninety (90) days before the legal
effect of the ANNUAL BUDGET elapses.  Each PARTY shall be entitled to offer
modifications to the draft of ANNUAL BUDGET, which shall be considered at the
respective meeting.



 
8.03 The meetings on budget topics shall commence no later than the fifth day
following the day on which the draft of ANNUAL BUDGET was received.  Said
meetings shall be held in two stages:



a) The first stage shall take a maximum of fifteen (15) days and shall aim at
exchanging opinions so that the PARTIES express their points of view and due
harmonization of different criteria is achieved.


b) The second stage, which shall take a maximum of ten (10) days as from the
expiration date of the term of the previous stage, shall aim at discussing and
approving the ANNUAL BUDGET for the next period.


 
8.04 An approved ANNUAL BUDGET could be modified at any moment by the OPERATING
COMMITTEE under the same conditions required for its approval and taking into
account the provisions of paragraph 5.04. c) of Article 5.



 
8.05 The OPERATOR shall serve on the PARTIES the first ANNUAL BUDGET within
thirty (30) days after the EFFECTIVE DATE of this CONTRACT.  The first ANNUAL
BUDGET shall be approved by the OPERATING COMMITTEE within fifteen (15) days
after its submission.



 
8.06 The OPERATOR agrees to carry out each ANNUAL PROGRAMME within the limit of
the ANNUAL BUDGET, and shall not carry out any operation not included in an
ANNUAL PROGRAMME, nor shall it incur any expenses during the budgeted period
exceeding the amount stipulated in the ANNUAL BUDGET, except in the following
cases:



a) If it were necessary to carry out an ANNUAL PROGRAMME, the OPERATOR may
exceed any ANNUAL BUDGET up to a maximum of ten per cent (10%) of the updated
total budget or up to a maximum of twenty per cent (20%) of each updated
financial allotment, the amounts in excess not exceeding ten per cent (10%) of
the updated total budget.  The decision on this subject shall be notified to the
PARTIES as soon as possible.


b) In case of emergency, the OPERATOR may make such disbursements as deemed
necessary for the performance of the CONTRACT and the protection of life or
JOINT PROPERTY.  The OPERATOR shall notify said emergency disbursements to the
PARTIES as soon as possible.






ARTICLE 9
CONTRIBUTIONS – EXPENSES AND INCOME


 
9.01 The PARTIES shall contribute, on a pro rata basis according to their
respective PARTICIPATING INTERESTS, the sums necessary to pay all expenses of
any kind that the OPERATOR must settle, in accordance with the terms of each
approved ANNUAL BUDGET and ANNUAL PROGRAMME.



The OPERATOR shall keep a bank account exclusively for the operation, opened on
behalf of U.T.E. and under U.T.E.’s C.U.I.T. number.


 
9.02 All expenses of any kind the OPERATOR must settle shall be charged to the
JOINT ACCOUNT.



 
9.03 No later than five (5) working days in advance, the OPERADOR shall serve on
each one of the PARTIES a monthly budget, opened every fortnight, stating the
expenses foreseen for the next month and requesting the contribution
corresponding to each one of the PARTIES.  This information may be sent by fax
or email to the PARTIES.  The PARTIES shall pay this contribution no later than
the first working day of the fortnight to which it will be charged.



 
9.04 Together with the detailed information of the expenses of the next month,
the OPERATOR shall send to the PARTIES a report of the contributions and
expenses paid during the preceding month.  In the event a positive balance
resulted from the report, the exceeding contributions shall be employed in the
JOINT OPERATIONS decreasing the requirements of contributions in the following
periods, except when one of the PARTIES requests the reimbursement of the funds,
within ten (10) days after receipt of the report; the reimbursement shall take
place within five days after the request.  The request for reimbursement by one
of the PARTIES shall bind the OPERATOR to pay back the excess to all the
PARTIES.  In the event a negative balance resulted from the report, the PARTIES
shall cover the difference within the banking hours on the first working day
corresponding to the month being budgeted.



 
9.05 The OPERATOR shall be entitled to request additional contributions of funds
from the PARTIES not provided for in the monthly budgets, but included in the
ANNUAL BUDGET.  These contributions shall be made effective within three (3)
days after being requested.



 
9.06 All the expenses to be paid by the OPERATOR in order to carry out the SOLE
RISK OPERATIONS shall be contributed by the PARTIES participating in SOLE RISK
OPERATIONS and entered in the SOLE RISK ACCOUNT according to the provisions of
Annex “A”.



 
9.07 The PARTIES’ contributions shall be paid in Argentine legal currency, in
DOLLARS or in any other currency requested for the operations.







 
11

--------------------------------------------------------------------------------

 
ARTICLE 10
DEFAULT PAYMENT


 
10.01 In the event any of the PARTIES does not pay its contribution within the
time limit fixed to that effect, the rest of the PARTIES shall rectify the
default payment at the request of the OPERATOR within a term of five (5) working
days after receipt of the notification and on a pro rata basis according to
their respective PARTICIPATING INTERESTS.  The PARTY which refuses to pay the
share of the default contribution corresponding to it shall be deemed in breach
of this CONTRACT for all its purposes, and its default shall be rectified by the
rest of the PARTIES on a pro rata basis according to their PARTICIPATING
INTERESTS.  In all cases, arrears shall be automatic.



 
10.2 The default in paying the contribution shall have the following effects:



a) The PARTY in default shall not exercise the right to vote nor shall it attend
the meetings of the OPERATING COMMITTEE nor of the subcommittees.


b) It shall not receive any report, statement, book and/or information of any
kind related to the JOINT OPERATIONS.


c) It shall not receive its participating share in the NET PRODUCTION, the fifty
per cent (50%) of which shall be used to pay off compensation to the complying
PARTIES in accordance with their participating shares.  The other fifty per cent
(50%) of the NET PRODUCTION shall be employed for the reimbursement provided for
in 10.04.


d) It shall not receive any payment and/or reimbursement, either in cash or in
kind, owed at the arrears date or owed while the default continues.


The amounts owed in Argentine legal currency shall be converted into DOLLARS
according to the sell exchange rate at the market price of Banco de la Nación
Argentina for transfers corresponding to the close of the day on which said
amount was to be paid.  This amount converted into DOLLARS and all other unpaid
sum in DOLLARS shall accrue interest able to be capitalized every thirty (30)
days equivalent to the “prime rate” with more than seven (7) points quoted at
the close of the date of default or at the close of each capitalization period,
whichever is the case, by the Chase Manhattan Bank of New York, or other first
class bank of the same market if said bank ceases quoting, as from the date of
default and until the party in default pays the owed amount to the complying
PARTIES, together with the accrued interest, notwithstanding greater damages
caused by the default.  In case it corresponds, the Indirect Taxes levied on the
interest and money receipts and/or partial payments applicable shall be added.


 
10.03 The complying PARTIES shall be paid the reimbursement of the substitutive
contributions they made on behalf of the party in default out of: a) all income
and credit that may be estimated in pecuniary value which may correspond to the
latter; b) fifty per cent (50%) of the NET PRODUCTION that would have
corresponded to the party in default as from the date of arrears and until the
moment said party pays off the total amount of the debt.  The OPERATOR shall
sell, at the request of the complying PARTIES and on behalf of and at the
expense of the complying PARTY so requesting, the corresponding share of the
fifty per cent (50%) of the PARTICIPATING INTEREST the PARTY in default has in
the NET PRODUCTION, distributing among the complying PARTIES that request said
sale the sums of money derived from those transactions, net of pertinent costs,
expenses and commissions.  The appraisal of the crude oil that may have
corresponded to the PARTY in default shall be established by the OPERATING
COMMITTEE.  Furthermore, the PARTY in default shall acknowledge before the
complying PARTIES the costs, expenses and commissions related to the sale of
said production.



10.04 Assignment of PARTICIPATING INTEREST


In case the default continues for a period of a hundred and eighty (180) days
and the amounts set forth in Article 10.04 are not enough for the complying
PARTIES to recover the sums owed plus interest, each one of the complying
PARTIES shall have the option to demand that the PARTY in default immediately
assign to them its whole PARTICIPATING INTEREST.  Should said option be
exercised by more than one complying PARTY, the PARTY in default shall
immediately assign its PARTICIPATING INTEREST to each one of them in proportion
to the PARTICIPATING INTERESTS they respectively have in the total amount of
PARTICIPATING INTERESTS of all the complying PARTIES that have exercised the
option.  In any case, the value of the assignment shall be the amount of the
debt being paid off thereby.  The complying PARTY or PARTIES that decide to
exercise the option before mentioned shall notify their decision to the PARTY in
default and to all the other PARTIES expressly stating that their intention to
have access to the PARTICIPATING INTEREST of the PARTY in default is exercised
pursuant to the provisions of this Article 10.05.  The assignment shall take
place free from all charge, encumbrance and/or lien on the PARTICIPATING
INTEREST and at the expense of the PARTY in default.  The assignment shall have
full legal effect when the complying PARTY notifies the PARTY in default that
this option was exercised.


 
10.06 Rectification of the default payment



The PARTY in default shall have the right to rectify its default at any moment
by paying directly to each complying PARTY all the sums owed, including the
corresponding interest.  Should said rectification take place before the period
of a hundred and eighty (180) running days mentioned in Article 10.05 elapses,
the former shall be under no duty to assign its PARTICIPATING INTEREST.


 
10.07 Royalties



Notwithstanding the provisions of this article 10, the PARTY in default shall
bear the cost of royalties corresponding to its share in the NET PRODUCTION.




 
12

--------------------------------------------------------------------------------

 


ARTICLE 11
OWNERSHIP OF ASSETS


 
11.01 The assets acquired by the OPERATOR with relation to JOINT OPERATIONS
shall be the JOINT PROPERTY of the PARTIES in proportion to their PARTICIPATING
INTERESTS.



 
11.02 The assets acquired by the OPERATOR with relation to the execution of SOLE
RISK OPERATIONS shall be the property of the PARTY or PARTIES participating in
SOLE RISK OPERATIONS.  Once reversion took place, said assets shall be the
PARTIES’ JOINT PROPERTY, pursuant to the provisions of paragraph 11.01.







ARTICLE 12
SOLE RISK OPERATIONS


 
12.01. SOLE RISK OPERATIONS shall comprehend those works for which the approval
provided for in order to include them in an ANNUAL PROGRAMME was not obtained;
said works may include without limitation: the drilling, completion, workover or
deepening of a new well, or of any well that does not produce or which does not
produce in convenient commercial quantities.



The proposed SOLE RISK OPERATIONS shall not be carried out when they affect the
rights of the non-participating PARTIES, disrupt the execution of JOINT
OPERATIONS or affect, directly or indirectly, the proven reserves under the
JOINT OPERATIONS.


 
12.02 If one PARTY wishes to carry out a SOLE RISK OPERATION, it shall notify so
in writing to the other PARTIES, attaching thereto the relevant project.  Within
sixty (60) days after receiving this notification, the PARTIES shall communicate
their intention to participate in the SOLE RISK OPERATION.  The absence of an
answer within the stated period of time shall be considered as a refusal to
participate in the project.



In the event all the PARTIES decide in time to participate in the SOLE RISK
OPERATION, this operation shall be carried out as a JOINT OPERATION.


 
12.03 The PARTY participating in a SOLE RISK OPERATION shall commence the
execution of the works within a hundred and eighty (180) days after the time
period for notification set forth in 12.02 elapses and it shall continue said
works without interruption until they are finished.  If said works are not
commenced within the term established, the question shall be subjected again to
the procedure provided for in the previous paragraph.



 
12.04 The SOLE RISK OPERATIONS shall be conducted by the OPERATOR on behalf of
and at the expense of the participating PARTIES and in accordance with the
relevant provisions of this AGREEMENT.



The PARTIES participating in SOLE RISK OPERATIONS shall bear in proportion to
their participation in said SOLE RISK OPERATIONS all the expenses arising from
said operations until REVERSION takes place.  To that effect, the OPERATOR, in
its capacity of intermediary, shall make the relevant investments and expenses
on behalf of and at the expense of the participating PARTIES, who shall act as
principals to that effect.


If the SOLE RISK OPERATIONS are profitable, the participating PARTY shall be
entitled to the repayment of:


a)  
The total investment incurred in the SOLE RISK OPERATIONS.



b)  
The accumulated cost of the operating and production expenses incurred by virtue
of said operations.



c)  
The highest tax on the gross income that may correspond due to the
commercialization of the NET PRODUCTION derived from the SOLE RISK OPERATIONS
and, in general, any other non-recoverable Tax borne by the participating PARTY
as a consequence of the SOLE RISK OPERATIONS.



d)  
The V.A.T. paid on the investments and expenses related to said operations.



The repayment shall be effected according to the share ascribed to the
PARTICIPATING INTERESTS corresponding to the non-participating PARTIES.
 
13

--------------------------------------------------------------------------------

 


The reimbursement shall be collected exclusively through the share in the NET
PRODUCTION that corresponds to the non-participating PARTY, and in consequence,
said right is conditional upon the existence of the production referred to
before.


Once the items mentioned in a), b), c), d) are repaid, there shall rise in favor
of the participating PARTY the right to a DIFFERENTIAL for the SOLE
RISK  OPERATION, which shall be an amount equivalent to 200% of the sums
mentioned in a), b) and c) (the “DIFFERENTIAL”).


The DIFFERENTIAL shall be collected exclusively through the share in the NET
PRODUCTION that corresponds to the non-participating PARTY, and in consequence,
said right is conditional upon the existence of the production referred to
before.


The appraisal of the NET PRODUCTION shall be made taking into account the
average of the actual prices obtained by the PARTIES in the sales of
Hydrocarbons derived from the Area CNQ 11 – BAJADA DE PALO during the same
month.  In the event there are no sales during said period for some of the
participating PARTIES, for said PARTIES the values informed in the affidavits of
royalties of the same Area shall be considered, subject to the relevant gravity
and quality modifications.


In the event there is no accountable production in the referred period for the
AREA CNQ – 11 BAJADA DE PALO, the appraisal of the net production shall be
effected on the basis of the average value of the basin, and in a subsidiary
way, the crude oil value of other basins could be extrapolated, duly revised to
adapt it to the quality of the crude oil in question.


The value of the Hydrocarbons shall take into account the incidence on said
value of the export duties, contributions to trusts created or to be created in
the future and any other transfer of resources to the National, Provincial or
Municipal Government or to similar legal entities that must be effected.


12.05. Up to the moment REVERSION takes place, the PARTIES participating inSOLE
RISK OPERATIONS may use the facilities existing in the AREA OF
THE CONTRACT in order to carry out the SOLE RISK OPERATIONS.


 
12.06. The PARTIES that carry out SOLE RISK OPERATIONS shall release the
non-participating PARTIES from all liability before third parties with respect
to any event that takes place in relation to said SOLE RISK OPERATION up to the
moment REVERSION takes place.



 
12.07. REVERSION shall be deemed effected when the value of the monthly
appraisal of the PRODUCTION delivered by the non-participating PARTIES to the
participating PARTIES is equivalent to the reimbursement of costs, expenses,
taxes, investments and DIFFERENTIAL mentioned in covenant 12.04.



 
12.08. Once REVERSION is effected, all the PARTIES, as from that moment, shall
share in the NET PRODUCTION and in all profits and expenses derived from the
SOLE RISK OPERATIONS, in proportion to their respective PARTICIPATING INTERESTS
set forth herein; and the materials, equipment and facilities of the SOLE RISK
OPERATIONS shall receive equal treatment as the rest of the JOINT PROPERTY.



The PARTIES that have not participated in the SOLE RISK OPERATIONS may obtain
the information and carry out the verifications they deem necessary with the
purpose of determining whether REVERSION was effected.  In case there is more
than one participating PARTY in SOLE RISK OPERATIONS, the NET PRODUCTION shall
be distributed among them in equal proportion to the costs borne in the SOLE
RISK OPERATIONS.


 
12.09. The participating PARTIES shall bear the Direct Taxes derived from the
DIFFERENTIAL as well as the Indirect Taxes on the PRODUCTION given as payment by
the non-participating PARTIES.  The non-participating PARTY shall not benefit
from the Indirect Tax that is transferred to the participating PARTY.  In such a
case, the amount borne by the participating PARTY shall be reduced up to the
amount at which there is no profit for the non-participating PARTY.



 
12.10. The non-participating Parties shall bear the Indirect Taxes applicable to
the DIFFERENTIAL and to the reimbursement of the items mentioned in
12.04.  Furthermore, said Party shall bear the Direct Taxes and royalties on the
PRODUCTION given as payment to the participating PARTIES.





 
14

--------------------------------------------------------------------------------

 


ARTICLE 13
ALLOCATION OF THE NET PRODUCTION


 
13.01 The OPERATOR shall extract, treat and transport the NET PRODUCTION up to
the storage, measurement and delivery premises common to all the PARTIES, where
the NET PRODUCTION shall be measured in accordance with the rules and methods
set forth and it shall be delivered by the OPERATOR to the PARTIES in proportion
to their respective PARTICIPATING INTERESTS to the sole effect of calculating
the Value Added Tax, Article 4 of Act number 23349 as amended.  To all other
legal or tax effect, said allocation shall be considered as a recovery in kind
in total or as partial payment of the investments, costs and expenses incurred
or to be incurred by the PARTIES for the extraction of the product.  In the case
of the payment of royalties in kind, the OPERATOR shall act in accordance with
the provisions of Article 20.



 
13.02 At the MEASURING AND DELIVERY POINT each PARTY, pursuant to the provisions
of Article 4.05, shall have the right and obligation to receive the share of the
NET PRODUCTION corresponding to its PARTICIPATING INTEREST, which shall be
freely available in accordance with the terms and conditions set forth in
Article 6 of Act number 17319 and Executive Orders number 1055/89, 1212/89,
1589/89 and 1216/90.  All cost incurred in the sale or separate disposition by
any of the PARTIES of their proportional share in the NET PRODUCTION shall be
borne by said PARTY.



 
13.03 If any of the PARTIES, due to any reason whatsoever, shall not receive and
separately dispose in total or in part of its proportional share in the NET
PRODUCTION within seventy-two (72) hours as from the moment the latter is at
their disposal, the OPERATOR shall be entitled but under no obligation to
dispose of said production and buy it for itself at the average price obtained
for its sale in the three (3) months prior to the sale.  In the case it sells it
to third parties on behalf of and at the expense of said PARTY, having all
costs, expenses and commissions related to the sale been deducted, it shall
deliver the corresponding income to the owner of the NET PRODUCTION sold.



 
13.04 Notwithstanding the provisions of Article 13.02, the OPERATOR and each one
of the PARTIES may agree in writing that the former shall be in charge of the
sale of the NET PRODUCTION on behalf of each one of the PARTIES.



 
13.05 The OPERATOR shall inform monthly the forecast of the NET PRODUCTION for
the next 3 months.







ARTICLE 14
ASSIGNMENT OF RIGHTS


 
14.01 Any of the PARTIES may assign in all or in part their PARTICIPATING
INTEREST subject to the following conditions:



 
14.01.01. The assignor shall notify all the other PARTIES at the same time its
intention to assign its PARTICIPATING INTEREST, giving notice of the terms and
conditions of the transaction and the identity of the party interested in making
it legally effective.



 
  14.01.02. If the rest of the PARTIES as a whole do not reasonably object to
the interested third party within thirty (30) days as from the receipt of the
notification, the PARTIES shall have priority to acquire, in proportion to their
PARTICIPATING INTERESTS, the share offered, under the same terms and conditions
notified by the assignor.  Having said time period elapsed and no PARTY having
issued a decision, the offer shall be deemed as rejected.



  14.01.03. If any of the PARTIES did not exercise the right to acquire the
share
offered within the time period set forth in 14.01.02, the remaining percentage
of said share shall be offered again to the PARTIES who did exercise said right
under the provisions of 14.01.02.  The percentage of the share offered again
shall be accepted by the PARTIES within thirty (30) days of the
re-offer.  Having said time period elapsed and no PARTY having issued a
decision, the new offer shall be deemed as rejected.


 
  14.01.04. Should the PARTIES not accept the offer under the terms and
conditions provided for in 14.01.02 and 14.01.03 if applicable, the assignor may
freely assign its PARTICIPATING INTEREST or the share in such in favor of the
proposed assignee.  In this case, the assignment shall become legally effective
within a hundred and twenty (120) days after the time periods set forth in
14.01.02 and 14.01.03 have elapsed and in no more favorable terms than those
notified to the PARTIES.  If the assignment does not become legally effective
within the time period established, the assignor shall re-offer its
PARTICIPATING INTEREST pursuant to the above-mentioned provisions.



 
14.02. The PARTIES may assign, at any moment, in all or in part their
PARTICIPATING INTEREST to a BRANCH OFFICE in a direct way and without being
subject to the procedure provided for in 14.01.  Notwithstanding this, with
respect to the rest of the PARTIES, the assignment shall have effect as from the
moment they are notified thereof, the PARTIES being entitled to request from the
assignor and the assignee all the reports and documents they may deem relevant
to evidence the condition of BRANCH OFFICE invoked by the assignor and/or
assignee.



 
14.03. No PARTY shall encumber its PARTICIPATING INTEREST in no way whatsoever
without the prior consent in writing of the other PARTIES.



 
14.04. In all cases, the assignor shall be joint and severally responsible with
the assignee for the pending liabilities, of any kind whatsoever, that may apply
to the assigned PARTICIPATING INTEREST at the moment of the assignment.



 
14.05. In all cases the assignment shall have the approval of the enforcement
authority of Acts number 17319 and 26197.





 
15

--------------------------------------------------------------------------------

 


ARTICLE 15
INSURANCE AND LITIGATIONS


 
15.01. Besides the insurance provided for in Annex “B”, the OPERATOR shall take
out the insurance the OPERATING COMMITTEE so decides.



 
15.02. All compensation for damage caused by the JOINT OPERATIONS that is not
covered by the insurance policies taken out, shall be satisfied by the PARTIES
in proportion to their PARTICIPATING INTERESTS at the moment it takes place
and/or arises.



 
15.03. For the SOLE RISK OPERATIONS, the OPERATOR shall take out on behalf of
the PARTIES participating in such SOLE RISK OPERATIONS and at their exclusive
expense the insurance set forth in Annex “B”, which shall include the
non-participating PARTIES and the OPERATOR as insured parties.



 
15.04 The OPERATOR shall promptly notify the PARTIES about the claims and
litigations that may be raised with reference to the JOINT OPERATIONS, and it
shall solve, settle or defend all the claims and complaints derived from the
JOINT OPERATIONS filed by third parties against the OPERATOR or the
PARTIES.  Notwithstanding this, the OPERATOR shall not pay more than the
equivalent to fifty thousand United States dollars (U$S 50,000) to settle any
claim or complaint unless the OPERATING COMMITTEE authorizes a higher
payment.  When the amount involved in any claim or complaint against the
OPERATOR or the PARTIES exceeds said limit, the OPERATOR shall promptly request
the assistance of the OPERATING COMMITTEE in this respect and shall comply with
the directions issued by said committee.  Each PARTY shall be entitled to
participate through its own lawyer and at its own expense in the transaction,
solution or defense of any claim or complaint which may involve figures
exceeding the amount stated.  However, all expenses incurred by the OPERATOR in
suing, defending, settling or solving any claim in accordance with the
directions of the OPERATING COMMITTEE shall be borne equally by the PARTIES and
charged to the JOINT ACCOUNT.







ARTICLE 16
CONFIDENTIAL INFORMATION


 
16.01. The PARTIES and the OPERATOR bind themselves to keep strict
confidentiality as regards the contents of this CONTRACT or of any prior or
subsequent agreement, as well as any geological, geophysical, technical or other
information, such as studies, assessments, including own interpretations, maps
or reports based on the information that may be obtained during the execution of
the JOINT OPERATIONS, except when the information must be disclosed:



a) by operation of an Act, norm, regulation and/or contract, or by order of a
competent court;


b) to a branch office;


c) to external experts of a technical, legal or financial nature, as privileged
information;


d) to a possible assignee or financial entity that may so require to grant
guarantees or financing, only if it agrees in writing to deal with such
information under the most strict confidentiality rules and not to disclose or
allow the disclosure of such information to third parties.


 
16.02. The press releases related to JOINT OPERATIONS shall be unanimously
agreed upon by the OPERATING COMMITTEE prior to their publication, being
understood that none of the PARTIES shall be forbidden from releasing news or
issuing reports to the press or carrying out presentations that may be required
in order to comply with any law, governmental resolution or stock market norms
to which the PARTIES are subject to.





 
16

--------------------------------------------------------------------------------

 


ARTICLE 17
EXCLUSION AND ACCEPTANCE OF PARTIES


17.01. EXCLUSION


Any of the PARTIES may be excluded as a consequence of the sanctions for default
payment provided for in Article 10 of the CONTRACT.


17.02. ACCEPTANCE


The acceptance of new PARTIES to U.T.E. may be effected by total or partial
assignment of the PARTICIPATING INTERESTS of the PARTIES in favor of third
parties or BRANCH OFFICES pursuant to Article 14 of the CONTRACT.






ARTICLE 18
RELATIONSHIP AMONG PARTIES


 
18.01 The rights and duties of the PARTIES shall be simply joint and not joint
and several, each one of them being responsible only up to the limit of their
PARTICIPATING INTEREST.







ARTICLE 19
TAX REGULATIONS


 
19.01 The PARTIES shall be subject to the tax legislation generally applicable
in the Argentine Republic.  The TAXES applicable to the PARTIES as individual
subjects shall be borne by each one according to the applicable legal
regulations.



 
19.02. Each one of the PARTIES, separately, shall be responsible for determining
and paying the TAXES that may correspond and, by reason of this, binds itself to
keep the remaining PARTIES free from any damage, harm or liability suffered as a
consequence of any claim the national, provincial or municipal treasury may file
against the debtor or liable party.



 
19.03. The OPERATOR or the PARTY named by the law shall have the obligation to
determine and pay the TAXES that correspond on any JOINT PROPERTY or JOINT
OPERATIONS or those in which the legal taxpayer is U.T.E..  The total amount of
TAXES paid in accordance with this Article by the OPERATOR or the PARTY, as the
case may be, shall be charged to the JOINT ACCOUNT.



 
19.04. The tax on bank debits and credits shall be borne by the owner of each
bank account or by the party responsible for the movement of funds in its own
name or the party ordering the delivery of the funds in case they were delivered
by a third party.



 
19.05. Upon prior notification to the JOINT OPERATING COMMITTEE no later than
ten (10) days before the claim is filed, and if within five (5) days as from
such notification no instructions are received, the OPERATOR may, by its own
decision, file objections, claims, legal actions, complaints, motions or any
other claim of an administrative or judicial nature with respect to the TAXES
referred to in paragraph 19.03., with the purpose of maintaining the right to a
just and fair taxation and not to be encumbered with unlawful and inadmissible
tax duties or obligations, either procedural or substantive.





 
17

--------------------------------------------------------------------------------

 


ARTICLE 20
ROYALTIES


 
20.01. Each PARTY shall be responsible for determining and paying to the
Province of Neuquén, and in proportion to the volume of HYDROCARBONS extracted
from its territory, the royalties on the value of the NET PRODUCTION that
correspond to its PARTICIPATING INTEREST and in accordance with the provisions
of the laws in force; the OPERATOR shall provide each PARTY with the necessary
information reasonable time in advance.



 
20.02. Each PARTY binds itself to compensate for and keep free from harm and
liability all other PARTIES against all and any loss, duty, complaint or harm
suffered or incurred by reason of the non-fulfillment of the obligations imposed
on it related to royalties.



 
20.03. Should the payment of royalties be effected in kind, the OPERATOR shall,
before delivering the NET PRODUCTION to each PARTY, withhold the percentage of
the NET PRODUCTION each one of them is bound to allocate for the payment of its
royalties, each PARTY having to bear in proportion to their PARTICIPATING
INTEREST the expenses implied by this method of payment.



 
20.04. Should the payment of royalties be effected in cash, its settlement and
payment shall be effected in accordance with the legal provisions in force.







ARTICLE 21
ACT OF GOD OR FORCE MAJEURE


 
21.01. In the event an ACT OF GOD or FORCE MAJEURE takes place, the compliance
with the relevant obligation shall be suspended for all the time period during
which the preventing fact subsists.  The compliance with the obligation
suspended due to an ACT OF GOD or FORCE MAJEURE shall become effective in a
reasonable time, immediately after the preventing fact has disappeared.



Under no circumstances may an ACT OF GOD or FORCE MAJEURE be relied upon to
suspend the fulfillment of an obligation to give sums of money whether they are
the legal currency of the Argentine Republic or not.


 
21.02. In case one PARTY is affected by an ACT OF GOD or FORCE MAJEURE, it shall
promptly notify the other PARTIES, specifying the relevant ACT OF GOD or FORCE
MAJEURE; it shall also notify when the compliance with the obligation becomes
effective again because said ACT OF GOD or FORCE MAJEURE has ceased.





 
18

--------------------------------------------------------------------------------

 


ARTICLE 22
APPLICABLE LAW, JURISDICTION AND ARBITRATION


22.01. APPLICABLE LAW


The CONTRACT shall be subject to and interpreted pursuant to the laws of the
Argentine Republic in force at the EFFECTIVE DATE of the CONTRACT.


22.02. INTERPRETATION


For interpretation purposes of the CONTRACT the following order of priority is
established:


a)  
the CONTRACT, its Annexes and the modifications the PARTIES may agree upon;



b)  
the documents the PARTIES may exchange during the execution and performance of
the CONTRACT.



22.03. ARBITRATION


 
22.03.01 The parties shall solve in good faith all question or dispute that may
arise from or in relation to the CONTRACT and shall try to reach a satisfying
agreement on those questions and disputes.



 
22.03.02 In case the PARTIES’ representatives do not reach a satisfying
agreement on the respective question or dispute in relation to the CONTRACT,
they shall submit to the highest authorities of each one of the PARTIES all the
records and evidence relevant to the disputed question so it can be resolved at
such level.



 
22.03.03 If once the steps provided for in 22.03.01 and 22.03.02 have been
complied with, the argument still subsists, any of the PARTIES shall be entitled
to request that the arguments arising while this CONTRACT is in force be
submitted to arbitration, in accordance with the Conciliation and Arbitration
Regulations of the International Chamber of Commerce, before a board of one or
more arbitrators appointed by virtue of said Regulations.  The arbitration award
shall not be subject to appeal.  To that effect, it is agreed that the seat of
the arbitration shall be the City of Buenos Aires, and the arbitration procedure
shall develop in Spanish.



 
22.03.04 All technical dispute related to the JOINT OPERATIONS that may arise
among the PARTIES, before applying the procedure provided for in 22.03.03, shall
be raised and dealt with in good faith by the PARTIES in the OPERATING
COMMITTEE.  If it is necessary, the PARTIES may agree to hire an expert in the
disputed matter in order to issue an opinion on the subject.  The term
“technical dispute” shall mean all question whose solution substantially depends
on establishing facts or circumstances related to a specific art or profession.





 
19

--------------------------------------------------------------------------------

 


ARTICLE 23
LEGAL DOMICILES AND NOTICES


23.01. The PARTIES establish legal domicile as follows:


 
Petrolera Entre Lomas S.A.:

 
H. Bouchard 680, floor 18

 
Buenos Aires

 
Argentine Republic

 
Attention: Ruben Kondratzky

 
Fax number: 4313-4260 extension number 197 or 196



 
Apco Argentina Inc., Argentine Branch:

 
del Libertador Ave. 498, floor 26

 
Buenos Aires

 
Argentine Republic

 
Attention: Ernesto A. Hermo

 
Fax number: 5277-1810



 
Petrobras Energía S.A.:

 
Maipú 1, floor 22

 
Buenos Aires

 
Argentine Republic

 
Attention: Guillermo Miguez

 
Fax number: 4344-6397



 
23.02. All notices shall be effected by any reliable means and sent to the legal
domiciles set forth in item 23.01 hereinbefore.



 
23.03. Should any PARTY change its legal domicile for notification purposes, it
shall communicate so in writing to the others ten (10) days in advance.







ARTICLE 24
TERMINATION OF THE CONTRACT


24.01. The CONTRACT shall be terminated as follows:


a) Expiration of the term provided for in Article 3.


b) Subsequent frustration of the CONTRACT, expressly stated by the OPERATING
COMMITTEE upon the unanimous vote of the PARTIES.


c) Unanimous consent of the PARTIES.


d) Exclusion of PARTIES which reduces the number of PARTIES to one.


The CONTRACT shall not be dissolved or terminated in case of adjudication in
bankruptcy of any of the PARTIES.  In this case, the rest of the PARTIES shall
agree on the means to comply with the obligations corresponding to the PARTY
adjudged in bankruptcy.


 
24.02. Upon the termination of the CONTRACT, it shall be settled pursuant to the
applicable legal provisions.  The OPERATOR shall be in charge of said
settlement, and it shall have the power to carry out all acts inherent to the
settlement on behalf of the PARTIES, under the directions and supervision of the
OPERATING COMMITTEE.







ARTICLE 25
MISCELLANEOUS


 
25.01. Except when expressly stated to the contrary, the time periods stated in
this CONTRACT shall be counted as running days.


 
[Initials]
 
20

--------------------------------------------------------------------------------

 

 
ANNEX “A”

 
ACCOUNTING PROCEDURE

AREA “BAJADA DEL PALO”


ARTICLE 1
GENERAL PROVISIONS


1.01 Purpose


 
The purpose of the ACCOUNTING PROCEDURE is to keep equitable methods to
determine charges and credits applicable to the JOINT ACCOUNT which truly
reflect the actual costs and the Financial Situation of the JOINT
OPERATIONS.  This ACCOUNTING PROCEDURE shall be applicable both to the JOINT
OPERATIONS and to the Sole Risk Operations carried out by the
OPERATOR.  However, the PARTIES agree that if at any moment or from time to time
any of said methods turns out to be unfair or not equitable for the OPERATOR or
the other PARTIES, the PARTIES shall meet and, in good faith, make an effort to
agree on changes in the methods deemed necessary in order to rectify all
unfairness or inequality.  Once the changes have been agreed upon unanimously by
the PARTIES, they shall be registered complying with the applicable formalities
and in writing and they shall become an integral part of this ACCOUNTING
PROCEDURE.  Furthermore, if any of the specific mechanisms of this ACCOUNTING
PROCEDURE, including without limitation procedures for the transfer of funds,
turns out to be burdensome or oppressive for any of the PARTIES, the PARTIES
shall meet and consult in good faith with the objective of considering and
trying to relieve said PARTY from such burden without binding, however, the
PARTIES not affected to accept mechanisms that may have a negative effect on
themselves.  The ACCOUNTING PROCEDURE shall be wholly in accordance with the
technical and legal rules applicable to the activity.



10.02. Conflict with the CONTRACT


In the event of conflict between the specifications of this ACCOUNTING PROCEDURE
and the provisions of the CONTRACT to which this ACCOUNTING PROCEDURE is
attached, the provisions of the CONTRACT shall prevail.


10.03. Definitions


The definitions in Article 1 of the CONTRACT to which this ACCOUNTING PROCEDURE
is attached shall apply to this ACCOUNTING PROCEDURE and shall have the same
meanings when used herein.  Whenever the term FISCAL YEAR is mentioned in this
annex, it shall have the same meaning and scope as the definition of BUDGET YEAR
in item 1.03. of the CONTRACT.


1.04. Registration as JOINT ACCOUNT


 
1.04.01 Pursuant to the provisions of Article 378, subsection 12, of Act number
19550, as amended by Act number 22903, the OPERATOR shall keep according to the
formalities set forth by the Commerce Code the books with revenue stamps
attached on behalf of U.T.E. that the nature and importance of the common
activity may require.



1.04.02 The OPERATOR shall at all moment keep truthful and correct
records of the production and disposition of all HYDROCARBONS, investments,
costs and expenses, and credits under the CONTRACT, of all JOINT PROPERTY as
well as any further data necessary or appropriate for settling accounts among
the PARTIES to the CONTRACT with relation to their rights and obligations under
the CONTRACT, and to enable the PARTIES to comply with the laws of the Argentine
Republic.  Said records shall be open to inspection and copy by authorized
representatives of the other PARTIES prior consent of the applying PARTY and the
OPERATOR.  All accounting records shall be expressed according to the accrual
method, in Spanish, in the Argentine legal currency and in United States
dollars.  Each PARTY to the CONTRACT is responsible for keeping its own
accountability and tax returns of those encumbrances in relation to which the
PARTIES are individual taxpayers with the aim of complying with any governmental
requirement as regards the operations under the CONTRACT and pursuant to the
provisions therein established.  The OPERATOR shall provide the accounting
information necessary for the PARTIES to comply with said duties.


 
21

--------------------------------------------------------------------------------

 
 
1.05. Monthly reports


 
1.05.01. The OPERATOR shall submit to each PARTY before the eighth (8) working
day of each calendar month reports on the investments, costs and expenses and
credits entered in the JOINT ACCOUNT during the previous month, stating their
nature through an appropriate classification.  The OPERATOR shall prepare these
monthly reports on the basis of its own accounting planning.  The OPERATOR shall
prepare and deliver to the PARTIES:



i. A Historical statement of Estate Situation expressed in Argentine
pesos    and in dollars, and the Historical Income Statement expressed in
Argentine pesos and in dollars with the aim of allowing the follow-up of the
financial economic situation of U.T.E. under the management of the OPERATOR, all
of this in accordance with the close of the FISCAL YEAR of the OPERATOR.


ii. A Statement of Financial Income and Expenses of the JOINT ACCOUNT expressed
in Argentine pesos and in dollars.  Said Statement shall keep record of the
income derived from the PARTIES’ contribution and other income if any, and a
record of the expenses classified according to their nature.  The information
contained in this Statement shall arise from the records of the JOINT ACCOUNT.


 
1.05.02. The other PARTIES shall not receive on a regular basis copies of
invoices or other supporting documents related to expenses incurred by the
OPERATOR.  As an exception, upon request and at the expense of any of the
PARTIES, the OPERATOR shall provide the requesting PARTY with copies of invoices
and any other supporting document available used for registration in the JOINT
ACCOUNT.



1.06. Payments and payments in advance effected by the PARTIES


Upon the approval of any ANNUAL PROGRAMME and BUDGET, if so requested by the
OPERATOR, each PARTY shall pay in advance its share of the required funds
estimated for the JOINT OPERATIONS of the following month, under the procedure
of Article 9.03 of the CONTRACT.  The payments in advance shall take place on or
before the maturity date provided for in each request of funds.  In case these
payments are not satisfied by the maturity date, then the procedures for payment
default referred to in Article 10 of the CONTRACT shall apply.  The payments
shall be effected in the currency requested by the OPERATOR in accordance with
Article 9.07 of the CONTRACT or in any other currency previously agreed upon by
the OPERATOR and the other PARTIES.


1.07. Foreign currency conversion


 
1.07.01. All record in the JOINT ACCOUNT of any conversion between the DOLLAR or
any other foreign currency and the Argentine legal currency shall be according
to the sell exchange rate of the currency being converted into, in accordance
with the market price of the Banco de la Nación Argentina for transfers at the
close of the day of the transaction.  This exchange rate shall be applicable in
a free exchange market.  Contrarily, the exchange rate best reflecting reality
shall be determined.



 
1.07.02. In converting currencies that affect JOINT OPERATIONS it is intended
that none of the PARTIES have profits or losses at the expense or in favor of
the other PARTIES.  Any profit or loss suffered by the OPERATOR shall be
credited or charged to the JOINT ACCOUNT.



1.08. Adjustments


Any advance payment whatsoever shall not prevent any PARTY from exercising the
right to object to or question its accuracy.  All the reports and account
statements delivered to the PARTIES by the OPERATOR during any FISCAL YEAR shall
be deemed conclusively truthful and correct after a time period of twelve (12)
months has elapsed as from the closing of the FISCAL YEAR during which said
reports and account statements were delivered, except when within said term of
twelve (12) months a PARTY submits an objection in writing requesting the
OPERATOR to make the corresponding adjustment.  In the event no PARTY submits a
claim to the OPERATOR requesting an adjustment within said time period, the
accuracy of said reports and account statements shall be deemed established and
any further submission of objections thereto or adjustment claims thereon shall
not be allowed.  No adjustment in favor of the OPERATOR shall be made unless it
is submitted within the same period prescribed.  The provisions of this
paragraph shall not disallow the adjustments derived from a physical inventory
of the MATERIALS pursuant to Article 8 of this ACCOUNTING PROCEDURE.






 
22

--------------------------------------------------------------------------------

 
ARTICLE 2
DIRECT CHARGES


The OPERATOR shall charge to the JOINT ACCOUNT all costs and expenses directly
related to JOINT OPERATIONS.  Without limiting the general scope of the
aforementioned, chargeable costs and expenses shall include:


2.01. Licenses, permits and easements


All direct cost, if any, by reason of the acquisition, renewal or abandonment of
all surface rights, licenses or permits acquired and maintained in effect for
JOINT OPERATIONS.


2.02. Employment costs and the like


2.02.01 Wages, salaries, remunerations and fees of:


a) The employees of the OPERATOR and its SUBSIDIARIES and the independent
contractors hired by the OPERATOR that work exclusive and permanently in
connection with JOINT OPERATIONS.  These costs shall be evidenced by the records
of wages and salaries and invoices for fees, as the case may be.


b) The employees of the OPERATOR and its SUBSIDIARIES that work on a temporary
basis in projects directly related to JOINT OPERATIONS.


c) The independent contractors hired by the OPERATOR to work on a temporary
basis in projects that directly benefit JOINT OPERATIONS.


The costs set forth in (b) and (c) shall be calculated on an hourly based amount
according to the monthly remuneration and the number of hours actually worked
during the month, in the case of employees of the OPERATOR or its SUBSIDIARIES,
or according to the invoiced amount for fees, in the case of independent
contractors, in effect at the moment of the execution of the works.  They shall
be charged to the JOINT ACCOUNT according to the actual time spent and shall be
evidenced by daily time charts. Moreover, they shall have been specifically
included in the approved ANNUAL PROGRAMME and BUDGET.


 
2.02.02. The cost for the OPERATOR of public holidays, vacations, sickness
leaves, disability benefits, maintenance and dwelling allowances, traveling time
expenses, bonuses and other customary allowances applicable to wages and
salaries chargeable in accordance with this ACCOUNTING PROCEDURE, as well as the
costs for the OPERATOR of the benefits for employees, including but not limited
to, collective life insurance contributions, medical aid contributions, pension
contributions, bonuses and other similar benefits applicable to the employment
costs of the OPERATOR in accordance with the OPERATOR’S customary
practices.  Said costs shall be charged on an actual basis to the amount of
wages and salaries chargeable under this Article 2.02.



In case a percentage basis on the amount of salaries chargeable to the JOINT
ACCOUNT is used, the percentage shall be based on the legal provisions in effect
and on the ordinary practices of the OPERATOR.


2.02.03. The costs arising from employer’s contributions made in accordance
with the encumbrances laid by a government authority applicable to the
employment costs of the OPERATOR by reason of wages and salaries pursuant to
this Article 2.02.


2.02.04. Reasonable traveling and representation expenses of those employees
and contractors whose wages and salaries are chargeable to the JOINT ACCOUNT
under this Article 2.02.


2.02.05. Training expenses of the staff working for the benefit of JOINT
OPERATIONS.


2.02.06. The cost of the OPERATOR due to the transfer of employees to and
from the vicinity of the AREA or the place where the employees shall reside or
work.  Said transfer costs shall include the transportation of employees, their
families, personal and home chattels belonging to the employee and their family,
traveling costs, and all other similar expenses in accordance with the
OPERATOR’S customary practices.  The costs of relocation of the OPERATOR’S
employees moved to another work place under the OPERATOR’S control shall not be
chargeable to the JOINT ACCOUNT.


 
23

--------------------------------------------------------------------------------

 
2.03. MATERIALS


The cost of the MATERIALS purchased or supplied by the OPERATOR for the JOINT
ACCOUNT.  Said costs shall include export commission agents’ fees,
transportation charges, fees for loading and unloading, export and import duties
and fees for licenses related to obtaining MATERIALS and equipment, dispatch,
packing and port dues and expenses, and losses in transit, if any, not covered
by insurance.  Only the MATERIALS required for an efficient and economic
operation shall be chargeable to the JOINT ACCOUNT taking into account the
distance from the source of supply and the time required for the receipt of the
MATERIALS in far away locations.


2.04. Transportation


The transportation of staff and MATERIALS necessary for the JOINT
OPERATIONS.  If the MATERIALS are transported to the AREA from a warehouse or
other premises of the OPERATOR, no cost shall be charged to the JOINT ACCOUNT
for a distance greater than the existing one between the closest place of
delivery of MATERIALS by the habitual supplier or trustworthy supplying store
and the AREA warehouse, unless so agreed upon by the PARTIES.  In case non-used
MATERIALS are transported to the warehouse or other storage premises of the
OPERATOR, no cost shall be charged to the JOINT ACCOUNT for a distance greater
than the existing one up to the place of delivery of the habitual supplier or
trustworthy supplying store, unless so agreed upon by the PARTIES.  No cost
shall be charged to the JOINT ACCOUNT for the transportation of MATERIALS to
other premises belonging to the OPERATOR, unless so agreed upon by the PARTIES.


2.05. Services


The actual cost of services, special studies and equipment hired from outside
sources and/or hired from the PARTIES and/or their SUBSIDIARIES and which are
not covered by Articles 2.06 and 2.11, including without limitation, the
services of professional or technical assistants directly related to the JOINT
OPERATIONS and the services of independent contractors mainly responsible for
the execution, under the general direction and supervision of the OPERATOR, of
geological and geophysical exploration operations and exploitation operations
such as well drilling, completion and workover, assembly and maintenance of
facilities and development and general maintenance of the exploitation.


2.06. Equipment and facilities belonging exclusively to the OPERATOR


The charges for equipment, facilities and services belonging exclusively to the
OPERATOR, on the basis of their actual use in the JOINT OPERATIONS in accordance
with the prices corresponding to the ownership and operation cost, but not
exceeding the prevailing prices at said moment for similar services and
equipment in the area in which the JOINT OPERATIONS are carried out.  Upon
request, the OPERATOR shall provide the PARTIES with a price list and its
application basis.  Said prices shall be modified from time to time if they
happen to be excessive or insufficient.  The drilling tools and other equipment
lost in a well or broken down for good may be charged at an agreed value taking
into account the depreciation rate and the transportation cost to deliver a
similar equipment at that place.


2.07. Insurance


The insurance premiums paid by virtue of the insurance provided for in Article
15 of the CONTRACT and taken out for the benefit of the JOINT OPERATIONS,
together with all expenses and compensation amounts originated and paid and all
losses, claims and other expenses that have not been covered by insurance
companies.  All actual expenses incurred and paid by the OPERATOR due to
accidents for which insurance was not provided for by the program mentioned in
Article 15 of the CONTACT and approved by the OPERATING COMMITTEE shall also be
charged to the JOINT ACCOUNT.


 
24

--------------------------------------------------------------------------------

 
2.08. Environmental protection


The costs incurred to satisfy environmental and ecological requirements in
accordance with laws and regulations applicable to the JOINT OPERATIONS,
including studies and collection of data about the environment and proceedings
and facilities established for pollution control.


2.09. Damages and losses suffered by the JOINT PROPERTY


Notwithstanding the liabilities set forth in Article 7.02 of the CONTRACT, all
costs and expenses necessary to replace the JOINT PROPERTY or repair damages or
losses suffered by it and not covered in total or in part by the insurance taken
out at the expense of the JOINT ACCOUNT, the OPERATOR shall provide the PARTIES
with a written notice about the damages and losses suffered exceeding the sum of
fifty thousand DOLLARS (U$S 50,000) as soon as possible after the report thereof
was received by the OPERATOR.  All losses exceeding the sum of five thousand
DOLLARS (U$S 5,000) shall be listed separately in a monthly report of costs and
expenses.


2.10. Offices, camping sites and other facilities


The net maintenance cost of any OPERATOR’S offices, sub offices, camping sites,
warehouses, dwellings and other facilities rendering direct services to the
JOINT OPERATIONS.  In case those facilities render services to other operations
besides the JOINT OPERATIONS, and the charges cannot be assessed as direct
charges of the served operations, the OPERATOR shall propose and the OPERATING
COMMITTEE shall approve the distribution of the costs among all those operations
on a pro rata basis according to the respective actual cost and effort.


2.11. Litigation and legal costs


All costs and expenses due to litigation or legal services by any means
necessary or appropriate for the protection of the JOINT OPERATIONS, including
attorneys’ expenses and fees, together with all the court judgments that may
correspond against the PARTIES or any of them as a consequence of the JOINT
OPERATIONS, and the actual costs incurred by one PARTY or PARTIES to the
CONTRACT to collect evidence with the aim of defending themselves against any
legal action or complaint filed against the JOINT ACCOUNT or the covenants of
the CONTRACT.  If so agreed by the PARTIES, the legal actions or complaints
affecting the JOINT OPERATIONS under the CONTRACT may be dealt with by the legal
department of one or any of the PARTIES to the CONTRACT and the corresponding
cost of providing said services may be charged to the JOINT ACCOUNT, but no
charge shall be made until previously approved by all the PARTIES.


2.12. Taxes and duties


The value of all taxes in general paid or originated in favor of the JOINT
OPERATIONS, excluding those corresponding to each one of the PARTIES as
individual taxpayers.


2.13. Emergency disbursements


All disbursements provided for in Article 7.06 of the CONTRACT, including
interest for the period between the day of the disbursement and the day on which
the request for funds shall be satisfied in accordance with the term provided
for in Article 9.07 of the CONTRACT or the day on which it is effectively
satisfied, whichever arrives first in favor of the OPERATOR, which periods shall
be calculated on the basis of the value of the disbursements expressed in
DOLLARS or their equivalent in DOLLARS at the exchange rate applying at the
moment of the disbursements and one and a half time (1.5) the “prime rate” set
forth in Article 10.03 of the CONTRACT.  The immediate term set forth in Article
7.06 of the CONTRACT for the request of funds shall be the day following the day
when the disbursement took place.


2.14. Other disbursements


Any other costs and expenses incurred by the OPERATOR that are necessary for the
appropriate execution of the JOINT OPERATIONS in accordance with the  approved
ANNUAL PROGRAMME and BUDGET and which are not provided for in this Article 2 or
in Article 3.






 
25

--------------------------------------------------------------------------------

 
ARTICLE 3
INDIRECT CHARGES


3.01. Monthly percentage charge


The JOINT ACCOUNT shall be monthly charged with the services and actual costs of
staff, and office costs thereto related, who has a position in relation with
direction, managerial, administrative, legal, accounting, purchase, treasury,
taxation, industrial relations, computing services, financial and
administrative, and office service tasks and any other general position in favor
of the JOINT OPERATIONS, provided that they are not included in Article 2
“Direct Charges”.  This charge shall cover the services and costs of all the
staff and headquarters of the OPERATOR and OPERATOR’S SUBSIDIARIES not subject
to any other provision in the other articles of this ACCOUNTING PROCEDURE.






ARTICLE 4
CREDITS TO THE JOINT ACCOUNT


The OPERATOR shall credit the following to the JOINT ACCOUNT:


a)  
Regular and additional contributions of funds paid by the PARTIES to satisfy the
needs of the JOINT OPERATIONS.



b)  
Collection of insurance, credits upon adjustments received from the insurance
company and others, including the repayment of premiums, compensation or any
other disposition of assets of the insurance company in favor of the JOINT
ACCOUNT, with reference to premiums charged to the JOINT ACCOUNT.



c)  
Compensation received due to a litigation outcome favorable to U.T.E.



d)  
Any other credit arising from transactions, contracts or sales previously
authorized by the OPERATING COMMITTEE and/or the CONTRACT and in this ACCOUNTING
PROCEDURE.





 
26

--------------------------------------------------------------------------------

 


ARTICLE 5
ACQUISITION OF MATERIALS AND EQUIPMENT


5.01. Purchases


The MATERIAL required for the joint operations shall be purchased and charged
directly to the JOINT ACCOUNT.  The MATERIALS and equipment purchased shall be
charged at the net prices paid by the OPERATOR; however, said prices shall not
exceed those prevailing in the habitual transactions in the open market.  The
price of the MATERIALS and equipment purchased shall include such items as
export commission agents’ fee, transportation charges, fees for loading and
unloading, import duties and fees for licenses related to obtaining MATERIALS
and equipment, and the taxes in force.  The prices paid for purchases from
SUBSIDIARIES of any of the PARTIES shall be subject to the approval of the
OPERATING COMMITTEE and shall be competitive in relation to those prevailing in
the habitual transactions in the open market.


5.02. Transfers


The OPERATOR or one PARTY may supply the JOINT ACCOUNT withMATERIALS of their
own stock under the following conditions:


5.02.01 New MATERIALS (Condition “A”): The new MATERIAL transferred from the
warehouse or other premises of the OPERATOR or a PARTY shall be appraised at the
replacement cost provided that said cost shall not exceed the international
prices for MATERIAL of similar quality supplied under conditions similar to
those prevailing at the moment said MATERIAL was supplied plus the necessary
expenses for its delivery at the operation site.


5.02.02 Second-hand MATERIAL (Conditions “b” and “c”):


 
a) MATERIAL and equipment in good working condition and adequate to be used
without prior repair or reconditioning shall be classified as condition “B” and,
with the exception of the provisions hereinafter, appraised at seventy-five per
cent (75%) of the market price of a similar new MATERIAL located at the
operation site.



 
   b) MATERIAL and equipment not fulfilling the requirements of Article 5.02.02.
(a) but which may be adapted for their use after repair or reconditioning shall
be classified as Condition “C” and appraised at fifty per cent (50%) of the
market price of a similar new MATERIAL located at the operation site.



 
c) The MATERIAL that cannot be classified either as Condition “B” or Condition
“C” shall be appraised at a value corresponding to its use.



 
d) Tanks, towers, buildings and other MATERIAL items that involve assembly
costs, if transferred not assembled, shall be classified according to their
condition under this Article 5.02.02. and appraised on the basis of a new
similar not assembled MATERIAL.



 
e) MATERIALS and equipment including drill pipe, casing and tubing, which are no
longer likely to be used for their original purpose but which are still likely
to be used for any other purpose shall be classified according to their
condition under the provisions of this Article 5.02.02 and appraised on the
basis of the market price for new items normally used for said other purpose if
they are sold to third parties, and if retained in the JOINT ACCOUNT, appraised
at a price not higher than their depreciated value.

 
   The new price, provided that it is used under this Article 5.02.02, shall
have the same meaning and shall be determined pursuant to Article 5.02.01.



5.03. Increased prices


Whenever the MATERIAL is not easily obtained at posted or list prices due to
national emergencies, strikes or other unusual causes over which the OPERATOR
has no control, the OPERATOR may charge the required MATERIAL to the JOINT
ACCOUNT according to the actual cost the OPERATOR must incur to supply said
MATERIAL, adapt it for its use, and transfer it to the AREA, provided that it
has previously notified the PARTIES in writing about the purchase of said
MATERIAL for the JOINT ACCOUNT.  Each PARTY shall have the right to decide and
notify the OPERATOR within ten (10) days after receipt of the OPERATOR’S
notification to supply in kind, in total or in part, its share of said MATERIAL
provided that it is appropriate to be used and acceptable for the OPERATOR.


5.04. Guarantee of the MATERIAL supplied by the OPERATOR


The OPERATOR shall not guarantee the MATERIAL supplied beyond the guarantee
provided by the distributor or manufacturer.  In case of defective MATERIALS, no
credit shall be charged until the adjustment has been received by the OPERATOR
from the manufacturers or their agents.


5.05. Return of MATERIAL to the warehouses of the JOINT OPERATIONS


The MATERIAL returned by the operating sectors to the warehouses of the JOINT
OPERATIONS shall be discharged from the account they were originally charged to
and shall be appraised under the provisions of Article 5.02.




 
27

--------------------------------------------------------------------------------

 


ARTICLE 6
DISPOSAL OF MATERIALS AND EQUIPMENT OF THE JOINT PROPERTY


The OPERATOR shall not be bound to purchase the interest of the PARTIES in
exceeding MATERIALS, either new or second-hand.  Unless the removal of the
exceeding equipment and MATERIAL is otherwise restricted in the CONTRACT, the
OPERATOR shall enter in the account the disposal of the exceeding equipment and
MATERIAL under the provisions of this Article 6.


6.01. MATERIAL purchased by the OPERATOR or the PARTIES


a) In case the OPERATOR sells exceeding MATERIALS to one of the PARTIES, it
shall get the prior approval of the other PARTIES.


b) The value of the MATERIALS and equipment transferred to any of the PARTIES
shall be credited to the JOINT ACCOUNT at its net value.


c) The MATERIALS and equipment transferred to any of the PARTIES shall be paid
by the acquiring PARTY within five (5) working days of receipt of the relevant
invoice.  The OPERATOR shall immediately enter a credit for the payment thereof
in the monthly report.


6.02. Division in kind


When the MATERIALS and equipment are divided in kind between the OPERATOR and
the PARTIES, the value of the MATERIALS and equipment so divided shall be
charged individually to each PARTY in proportion to their PARTICIPATING INTEREST
and the corresponding credits shall be entered in the monthly report.


6.03. Sales to third parties


The sales to third parties of MATERIALS or equipment with an original value of a
hundred thousand DOLLARS (U$S 100,000) or more shall take place with the consent
of the PARTIES with reference to both the conditions and the price, and once the
sales are carried out, the proceeds shall be credited by the OPERATOR the amount
being the total sum received from the buyer.  Any claim from the buyer in
relation to defective MATERIAL or any other cause shall be entered again
provided that it is paid by the OPERATOR.


6.04. Disposal of scrap metal


The OPERATOR, on its own name and on behalf of the PARTIES, shall be entitled to
remove from the AREA and dispose of the scrap metal and surplus MATERIAL.  The
net income arising from the sale or transfer of all those MATERIALS shall be
credited in the monthly report.






 
28

--------------------------------------------------------------------------------

 
ARTICLE 7
PRICE BASE OF MATERIALS TRANSFERRED FROM THE JOINT ACCOUNT


The MATERIALS and equipment transferred to the OPERATOR or to the PARTIES or
divided in kind between them, unless otherwise agreed, shall be appraised on the
price and condition base set forth in this Article 7.


7.01. New MATERIAL


The new MATERIAL and equipment (Condition “A”) acquired for the JOINT ACCOUNT
but not used shall be appraised at hundred per cent (100%) of the market price
for new MATERIALS and equipment.


7.02. Second-hand MATERIAL


a) The MATERIALS and equipment in good working condition and adequate to
be used without prior repair or reconditioning shall be classified as condition
“b” and, with the exception of the provisions hereinafter, appraised at
seventy-five per cent (75%) of the market price of similar new MATERIALS.


 
b) The MATERIALS and equipment not fulfilling the requirements of Article 7.02.
a) but which, if repaired or reconditioned, satisfy the requirements for the
MATERIAL under Condition “B” shall be classified as Condition “C” and, with the
exception of the provisions hereinafter, appraised at fifty per cent (50%) of
the market price of similar new MATERIALS.  When the OPERATOR wishes a transfer
of MATERIAL under Condition “c”, the repair and reconditioning costs shall be
charged to the JOINT ACCOUNT.  The value of the MATERIAL shall be that of
Condition “B” (75%), or that of Condition “C” plus the actual reconditioning
cost when the addition of these is higher than the value of the MATERIAL under
Condition “B”.



 
c) The MATERIALS and equipment, including drill pipe, casing and tubing, which
are no longer likely to be used for their original purpose but which are still
likely to be used for any other purpose shall be classified according to their
condition under the provisions of Article 5.02.02.



 
d) The useless and surplus MATERIALS shall be considered as scrap metal,
classified as Condition “D” and, if transferred to any of the PARTIES, appraised
at the prevailing prices for scrap metal in the zone where the AREA is located.



 
e) In those cases in which more important pieces of equipment, due to unusual
circumstances or conditions, cannot be classified regarding their condition
pursuant to Article 5.02.02., said pieces shall be appraised by the OPERATOR on
a just and equitable basis.



 
f) The new price, provided that it is used under this Article 7.02., shall have
the same meaning and shall be determined pursuant to Article 5.02.01.







 
29

--------------------------------------------------------------------------------

 
ARTICLE 8
INVENTORIES AND AUDITING


8.01. Regular inventories


The OPERATOR shall keep detailed records of the MATERIALS existing in
warehouses.  At reasonable intervals, but no less than once every twelve (12)
months, the OPERATOR shall take inventories of all the warehouses stock of the
JOINT ACCOUNT normally subject to accounting records with the purpose of
controlling the MATERIAL.


Furthermore, at least once a year, the PARTIES shall agree on the physical
counting of the HYDROCARBONS extracted and not delivered at the date of the
counting.  The OPERATOR shall notify in writing at least thirty (30) days in
advance its intention to take said inventories in order to allow the PARTIES to
be present or represented, at their exclusive expense, whenever an inventory is
taken; the PARTIES shall accept the inventory taken by the OPERATOR in case they
were not represented at the moment of the inventory.  Within sixty (60) days as
from the physical counting, the OPERATOR shall carry out a comparative
examination of the physical counting and the detailed records of the inventory
and/or the accounting records, and a list of surpluses and shortages shall be
given to the PARTIES and the OPERATING COMMITTEE.


The OPERATOR shall record the inventory in the JOINT ACCOUNT as surpluses and
shortages.


The OPERATOR shall only be responsible before the PARTIES for the shortage owed
to a lack of reasonable diligence.  Upon the termination of the CONTRACT, the
PARTIES shall take inventories of the MATERIALS kept in warehouses and which are
owned by the JOINT ACCOUNT, distributing them among themselves according to
their PARTICIPATING INTERESTS.  The CRUDE OIL of the AREA kept at gathering
batteries, in the pipelines that lead from there to the storage tanks or in the
storage tanks shall be distributed among the PARTIES according to their
PARTICIPATING INTERESTS.


8.02. Special inventories


Whenever a change in the PARTICIPATING INTERESTS in the CONTRACT takes place due
to an assignment, the assignor or assignee may, at their exclusive expense,
carry out a physical counting of the assets of the JOINT PROPERTY.  In case the
physical counting is carried out due to a change of the OPERATOR, the cost shall
be borne by the JOINT ACCOUNT.  Copies of the supporting documents of these
inventories shall be given to the PARTIES under the same terms and conditions as
those set forth in Article 8.01.


8.03. Auditing


 
8.03.01 A PARTY, upon prior notice of no less than thirty (30) days to the
OPERATOR and all the other PARTIES, shall be entitled to audit the accounts and
records of the OPERATOR related to the JOINT OPERATIONS of any FISCAL YEAR
within the term of twelve (12) months following the closing of said FISCAL
YEAR.  Audits shall not be possible more than once a year, except in case of
renunciation or removal of the OPERATOR, and shall have a reasonable term for
execution.



 
8.03.02.  Within thirty (30) days of the end of the auditing work, the PARTY
which carried out the auditing shall communicate in writing to the OPERATOR the
relevant observations arising form said auditing.  Within sixty (60) days after
said communication, the PARTY shall send to the OPERATOR by certified mail with
notice of receipt the final report of the auditing with all the raised
observations.



 
8.03.03. The OPERATOR shall respond in writing to the final reports of auditing
within sixty (60) days of their receipt.



 
8.03.04. Within sixty (60) days of receipt of the OPERATOR’S response and
although the twelve (12) months terms has elapsed, the PARTY which carried out
the auditing shall be entitled to have access to the accounts and records
referring to the points in dispute.  Should any disagreement subsist between the
OPERATOR and the PARTY which carried out the auditing as regards the
acknowledgement of any adjustment derived from an auditing, it shall be dealt
with during a meeting of the OPERATING COMMITTEE within six (6) months after the
receipt of the OPERATOR’S response by the PARTIES.  All adjustments, mistakes or
omissions detected and acknowledged as such by the PARTIES as a result of an
auditing shall be promptly rectified by the OPERATOR, making the corresponding
entries in the accounts.



 
8.03.05. Whenever there are two or more PARTIES, they shall make their greatest
effort to carry out joint or simultaneous auditing to cause the least possible
disruption to the OPERATOR.



 
8.03.06. The cost of the auditing carried out by the PARTIES under this Article
8.03. shall be borne by the PARTY carrying out the auditing.



 
8.03.07. The OPERATOR shall appoint a firm of public accountants, of great
prestige in the market, to revise and issue within sixty (60) days after the
date of closing of the FISCAL YEAR an opinion on the Accounting Records that
U.T.E. may have prepared in compliance with the legal provisions in force.  The
cost of this audit shall be charged to the JOINT ACCOUNT.  A copy of the report
that the external auditors issued on the financial statements of U.T.E. shall be
delivered to each one of the PARTIES.





 
30

--------------------------------------------------------------------------------

 


ARTICLE 9
SOLE RISK OPERATIONS


The provisions of this ACCOUNTING PROCEDURE shall be applicable to the Sole Risk
Operations.  The OPERATOR shall especially consider and comply with the
following duties:


9.01. SOLE RISK ACCOUNT


It shall keep for each one of these operations records and documents separate
from those records and documents supporting JOINT OPERATIONS, keeping a SOLE
RISK ACCOUNT for each one of the operations referred to in Article 12 of the
CONTRACT.  The entries in the records shall be kept in the Argentine legal
currency and in United States dollars.  With the aim of determining the amount
of investments, costs and expenses incurred by the OPERATOR and the emerging
credits, the OPERATOR shall keep a Recovery Control Account in DOLLARS for each
one of the Sole Risk Operations under the provisions of Article 12.07 of the
CONTRACT, so that in case the project is profitable, the moment when the
recovery or the reimbursement provided for in Article 12 of the CONTRACT took
place can be ascertained.  To this purpose, values shall be converted into
DOLLARS following the methodology set forth in Article 3 of this ACCOUNTING
PROCEDURE.


9.02. Direct charges


The OPERATOR shall charge to the SOLE RISK ACCOUNTS all the investments, costs,
expenses and credits directly related to the SOLE RISK OPERATIONS, in accordance
with the provisions of Article 2 of this ACCOUNTING PROCEDURE.


9.03. Indirect charges


The OPERATOR shall charge monthly to each SOLE RISK ACCOUNT the actual charge of
all service or cost not included in Article 2 of this ACCOUNTING PROCEDURE.


9.04. Statement of profitability


The OPERATOR shall communicate to the PARTIES in writing within five (5) days
when it determines that the Sole Risk Operation has turned out to be profitable,
submitting, within thirty (30) days following the end of the month in which the
profitability was ascertained, information about the total amount of the
investments, costs, expenses and income incurred until the last day of the month
in which the operation turned out to be profitable according to the Recovery
Control Account.  The non-participating PARTIES shall have thirty (30) days to
verify the investments, costs and expenses incurred by the OPERATOR for the
execution of this type of operations, and shall issue a statement on their
reasonability and application.


9.05. Monthly reports


The OPERATOR shall, within thirty (30) days of the following month, deliver to
the PARTIES both the statement of the Recovery Control Account set forth in
Article 10.01. of this ACCOUNTING PROCEDURE and a report on the production
affected to the recovery provided for in Article 12.07, which correspond to the
previous month.




 
31

--------------------------------------------------------------------------------

 


ARTICLE 10
TAXES


10.01. General guidelines


The record and documentation of the value added tax (hereinafter V.A.T.) shall
be effected pursuant to the provisions of Act number 23349 as amended and AFIP
(Federal Administration of Public Income) Regulation number 1415/2003 and its
supplements, notwithstanding the adequacy in the future to variations in the
legal system applicable.


10.01.02. Presentation and payment of V.A.T.


Since under the legislation in force U.T.E. is a V.A.T. taxpayer and the PARTIES
are third parties with respect to it to the effects of the activity encumbered
by said tax, the OPERATOR shall make all the presentations of U.T.E. before the
competent entities with the aim of paying the tax.


10.01.03. Purchases, hiring of services and imports.


In the corresponding cases, the OPERATOR shall request from its suppliers the
discrimination of V.A.T. in the invoices.  To that effect, the OPERATOR shall
send its suppliers detailed information about U.T.E.’s data to allow drawing up
invoices in accordance with the formalities required by the legislation in
force.


10.01.04. Record of V.A.T. – Fiscal Credit


The Fiscal Credit derived from the encumbered operations shall be recorded in a
credit account, under the heading “Credits”, separate from any other different
item of V.A.T.- Fiscal Credit.


10.01.05. Procedure for the allocation of the NET PRODUCTION


Upon the allocation of the NET PRODUCTION under the provisions of Article 13 of
the CONTRACT, the OPERATOR shall proceed to deliver to each PARTY their
PARTICIPATING INTEREST through the issuance of a “note of product allocation”,
which shall state the data required by the General Resolution number 1415/2003
of AFIP or that one which in the future may replace it.  Said note shall contain
the volume of the product delivered expressed in cubic meters and its appraisal
to the effects of the Value Added Tax, which shall be effected according to the
value of the cubic meter resulting from relating the values provided for in the
investment and expenses plans with those of production, on technically
reasonable basis.  The discriminated V.A.T. shall be added to the value so
ascertained.


In case of non-fulfillment of the obligation of receipt provided for in Article
13.03. of the CONTRACT, the NET PRODUCTION not taken shall be allocated to the
PARTY not taking it all the same pursuant to the provisions of this Article,
notwithstanding the proceedings for disposal provided for in said Article 13.03.


10.01.06 Sole Risk Operations


In the case of Sole Risk Operations, the applicable proceedings and guidelines
for appraisal shall be those provided for in item 10.01.05 of this Article,
notwithstanding the appraisal set forth in Article 12.07 of the CONTRACT to the
effects of recovery by the non-participating PARTIES.


10.01.07 Record of V.A.T. – Fiscal Debit


The Fiscal Debit arising from the notes of product allocation to the PARTIES
under the provisions of item 10.01.05. shall be recorded in a debit account,
under the heading “Fiscal Debits”, separate from any other item of V.A.T. –
Fiscal Debit.


10.02. Tax on bank debits and credits


While this tax subsists with the mechanism that allows entering as advance
payment on account of the Income Tax or the Minimum Presumptive Income Tax,
without distinction, 34% of the amounts settled and collected by the tax
collection agent on the amounts credited in bank accounts covered by the general
rate of 0.6%, said credit shall be allocated to each PARTY in proportion to
their PARTICIPATING INTEREST.

 
[Initials]
 
32

--------------------------------------------------------------------------------

 

ANNEX “B”
INSURANCE COVERAGE


The OPERATOR shall take out and charge to the JOINT ACCOUNT while the CONTRACT
is in force the insurance policies described hereinafter.  Said policies shall
name as insured parties all the PARTIES in proportion to their PARTICIPATING
INTERESTS.


1.  
Automobile insurance



With reference to motor vehicles, civil liability insurance, insurance of
persons and insurance of third parties’ property without limitation.


2.  
Indemnity insurance of Property in Transit



This policy shall cover loss or damage to the material, equipment
and          supplies while they are being moved or transported.


3.  
Fire insurance



Fire insurance shall be taken out for all the surface property, covering
risks    of hurricane, gale, cyclone or tornado and material damages and fire
due to earthquake.

 
[Initials]
 
33

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT. Law 404
[There appears a seal that reads:] Association of Notaries Public, City of
Buenos Aires, Argentina. [There appears an illegible signature and seal]. Annex.
F 001146982.
Buenos Aires, January 26, 2009. I HEREBY CERTIFY, in my capacity as notary
public, Head of Notarial Registry 2089 of the City of Buenos Aires, that the
signatures on the document attached hereto, the certification of which is
simultaneously required under RECORD number 092, Book number 81, have been set
before me by the following  parties, the identity of which I hereby attest to.
Jose Pantano, holder of Argentine ID No. 18,687,766; Ruben Nicolás Kondratzky,
holder of Argentine ID No. 11,338,184; Ernesto Alejandro Hermo, holder of
Argentine ID No. 14,596,340; Ignacio Maria Sammartino, holder of Argentine ID
No. 18,367,128; Carlos Alberto Da Costa, holder of Argentine ID No. 93,768,313,
known to me to be the persons that have personally appeared before me. I further
certify that the aforementioned parties represent that they act in the following
capacities: 1) Jose Pantano and Ruben Nicolás Kondratzky, as attorneys-in-fact
of PETROLERA ENTRE LOMAS S.A., registered at the Public Registry of Commerce
(Registro Público de Comercio) under Number 15553, Book 23 of  Stock
Corporations, on October 27, 2003, pursuant to a General Power of Attorney for
Administration and Disposition purposes, notarized deed 731 dated November 26,
2008, filed with Notarial Registry 2089 of the City of Buenos Aires; 2) Ernesto
Alejandro Hermo, as the Legal Representative of APCO ARGENTINA INC., registered
at the Public Registry of Commerce under Number 25, Folio 144, Book 51, Volume B
of Bylaws of Foreign Companies on September 29, 1973, pursuant to an appointment
registered at the Public Registry of Commerce under Number 802, Book 55, Volume
B of Bylaws of Foreign Companies on April 22, 1999; 3)  Ignacio Maria
Sammartino, as attorney-in-fact of PETROURUGUAY S.A.,  registered at the Public
Registry of Commerce under Number 4681, Book 109, Volume A of Corporations on
July 10, 1991, pursuant to a Special Power of Attorney, notarized deed 281 dated
March 16, 2007, which is filed with Notarial Registry 359 of this City, and the
Minutes of the Board of Directors dated October 8, 2007, which consents to this
acknowledgement; 4) Carlos Alberto Da Costa, as attorney-in-fact of PETROBRAS
ENERGIA S.A., registered at the Public Registry of Commerce under Number 759,
Folio 569, Book 47, Volume A of Bylaws of Domestic Companies on November 11,
1947, pursuant to a General Power of Attorney, notarized deed 30, dated January
19, 2009 filed with Notarial Registry 2089 of the City of Buenos Aires. I hereby
certify that the parties mentioned hereinabove are duly empowered to execute
this document. I further certify that the document consists of fifty three
folios. This is a true and correct copy of the original Notarial Record Number F
4890642.
/s/ Matías Pablo Seoane
Notary Public, License No. 4545.



 
34

--------------------------------------------------------------------------------

 
